Exhibit 10.12
COMPOSITE VERSION:
reflects all amendments through November 5, 2009
AMENDED PLEDGE AGREEMENT
     This AMENDED PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as
of July 27, 2009, by and among (i) CapitalSource Inc., a Delaware corporation
(“Initial Borrower”), (ii) the direct and indirect Subsidiaries of the Initial
Borrower listed on Part A of Schedule 1(a) attached hereto and any other
Subsidiary of the Initial Borrower that becomes a guarantor under the Credit
Agreement referred to below (collectively, the “Guarantors” and such parties,
together with Initial Borrower, each individually a “Pledgor” and collectively,
the “Pledgors”), (iii) Wachovia Bank, National Association, in its capacity as
Collateral Agent under the Intercreditor Agreement referred to below (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined below),
(iv) Wells Fargo Bank, National Association (“Wells Fargo”) in its capacity as
Collateral Custodian for the Collateral Agent and (v) CapitalSource Finance LLC
in its capacity as Servicer (as defined below).
RECITALS
     WHEREAS, the Pledgors (other than CapitalSource International Inc. (“CS
International”)) are party to that certain Credit Agreement dated as of
March 14, 2006 (as amended, modified, extended, renewed, restated, replaced or
Refinanced (as defined in the Intercreditor Agreement) from time to time, the
“Credit Agreement”), among certain Pledgors, the several banks and other
financial institutions as may from time to time become parties thereto (the
“Lenders”) and Wachovia Bank, National Association, as the Administrative Agent
(the “Administrative Agent”);
     WHEREAS, the Pledgors other than the Initial Borrower and CS International
have, pursuant to the Credit Agreement, unconditionally guaranteed the Credit
Agreement Obligations (as defined below);
     WHEREAS, the Initial Borrower and CS International (the “CSF Guarantors”)
have, pursuant to that certain Guaranty Agreement, dated as of December 20, 2006
(the “CSF Guaranty”), among the CSF Guarantors and the Administrative Agent,
unconditionally guaranteed the Guaranteed Obligations (as defined in the CSF
Guaranty);
     WHEREAS, the Pledgors have, pursuant to that certain Pledge Agreement,
dated as of December 23, 2008, as amended on July 10, 2009 and as supplemented
through the date hereof (the “Original Pledge Agreement”), by the Pledgors in
favor of the Administrative Agent for the ratable benefit of the Lenders,
granted to the Administrative Agent a security interest in the Pledged
Collateral (as defined below), and the Administrative Agent appointed Wells
Fargo as Collateral Custodian to hold such Pledged Collateral for the benefit of
the Administrative Agent;
     WHEREAS, the Initial Borrower has issued its 12.75% First Priority Senior
Secured Notes due 2014 in an initial aggregate principal amount of $300,000,000
pursuant to an Indenture dated as of July 27, 2009 (as the same may be amended,
supplemented, modified, extended, renewed, restated, replaced or Refinanced from
time to time, the “Indenture”) which provides for the issuance by the Initial
Borrower of its 12.75% First Priority Senior Secured Notes due 2014 in one or
more series (all notes issued from time to time pursuant to the Indenture, as
the same may be amended, supplemented, modified, extended, renewed, restated,
replaced or Refinanced from time to time, the “Senior Secured Notes”) and in
connection with any such issuance, certain Pledgors listed on Part B of Schedule
1(a) (as the same may be amended, substituted or replaced from time to time)
(each a “SN Note Obligor”) have issued and/or may issue to the Initial Borrower
promissory notes (each such note issued from time to time, as the same may be
amended, supplemented or otherwise modified from time to time, a “SN

 



--------------------------------------------------------------------------------



 



Intercompany Note”) each in a principal amount up to aggregate principal amount
of the outstanding Senior Secured Notes that is secured by such SN Note
Obligor’s Specified Collateral (as defined below);
     WHEREAS, all SN Intercompany Notes, upon issuance, are to be pledged, and
all of the Initial Borrower’s rights, title and interest in (i) this Pledge
Agreement, (ii) an Amended Security Agreement dated as of July 27, 2009 among
the Initial Borrower, other Pledgors listed therein and the Collateral Agent,
and (iii) certain other collateral documents, shall be collaterally assigned,
pursuant to a Pledge and Collateral Assignment Agreement dated as of July 27,
2009 between the Initial Borrower and the Trustee under the Indenture (the “Note
Trustee”) (as the same may be amended, supplemented or otherwise modified from
time to time, the “Pledge and Assignment”), by the Initial Borrower to the Note
Trustee as security for the Initial Borrower’s obligations in respect of the
Senior Secured Notes;
     WHEREAS, the Pledgors have entered into that certain Amendment No. 8 to
Credit Agreement, dated as of July 10, 2009 (“Amendment No. 8”), pursuant to
which the Administrative Agent and the Lenders have agreed to permit the
issuance of certain Senior Secured Notes;
     WHEREAS, the Collateral Agent, the Administrative Agent, as Authorized
Representative (as defined in the Intercreditor Agreement) under the Credit
Agreement, and the Note Trustee, as Authorized Representative under the
Indenture, have entered into an Intercreditor Agreement dated as of July 27,
2009 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), consented to by each Pledgor, that
provides that the Credit Agreement Secured Parties (as defined below) and the
Notes Secured Parties (as defined below) (other than the Initial Borrower),
during the continuance of an Event of Default, will share with each other any
proceeds realized by them in excess of their pro rata share (as described in the
Intercreditor Agreement) of any of the Shared Collateral (as defined therein);
     WHEREAS, each Pledgor acknowledges that it has and will continue to derive
substantial direct and indirect benefit from the Extensions of Credit under the
Credit Agreement and will derive substantial direct and indirect benefit from
the issuance of the Senior Secured Notes;
     WHEREAS, in connection with the transactions and agreements contained in
and contemplated by Amendment No. 8, the Intercreditor Agreement, and the
issuance of the Senior Secured Notes, the Pledgors, the Administrative Agent,
the Collateral Custodian and the Servicer have agreed to amend the terms and
provisions of the Original Pledge Agreement to be in favor of the Collateral
Agent for the ratable benefit of the Secured Parties (as defined below) to: (i)
(w) in the case of the Pledgors other than CS International, secure the payment
and performance of all of the Credit Agreement Obligations, (x) in the case of
CS International, secure the payment and performance of all of the Guaranteed
Obligations, (y) in the case of the Pledgors (other than any SN Note Obligor),
secure the payment and performance of all of the Note Obligations, and (z) in
the case of the SN Note Obligors, secure the payment and performance of all of
the SN Intercompany Notes Obligations and (ii) to appoint Wells Fargo as
Collateral Custodian with respect to the Pledged Collateral held by it for the
benefit of the Collateral Agent as collateral agent for the Secured Parties;
     WHEREAS, CapitalSource Finance LLC as Servicer performs servicing functions
with respect to certain Pledged Collateral; and
     WHEREAS, it is a condition precedent to the issuance of the Senior Secured
Notes that Wells Fargo shall have executed and delivered this amended Pledge
Agreement as Collateral Custodian and CapitalSource Finance LLC shall have
executed and delivered this amended Pledge Agreement as Servicer.

- 2 -



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby amend the Original Pledge Agreement as
follows:
     1. (a) Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Intercreditor
Agreement, and to the extent not defined therein, the Credit Agreement, or, if
not defined therein, in the UCC. The following terms shall have the following
meanings:
     “2007-A” shall have the meaning set forth in Section 10(h).
     “Administrative Agent” shall have the meaning set forth in the recitals.
     “Asset Checklist” shall mean an electronic list of loan documents delivered
by or on behalf of any Pledgor to the Collateral Agent and the Collateral
Custodian (with respect to Custodian Pledged Collateral) that identifies each of
the items contained in the related Asset File, as amended from time to time.
     “Asset Files” shall mean with respect to any Asset and Related Security
pursuant to clauses (a) and (b) of the definition thereof, copies of each of the
Required Asset Documents and duly executed originals (to the extent required by
the Credit and Collection Policy) and copies of any other Records relating to
such Asset and Related Security.
     “Asset List” shall mean the Asset List provided by the Pledgors to the
Collateral Agent and the Collateral Custodian (with respect to the portion of
the Asset List listing Custodian Pledged Collateral), attached hereto as
Schedule 2(a), as such list may be amended, supplemented or modified from time
to time.
     “Assets” shall mean Loans, individually or collectively, as the context
requires.
     “Assigned Loan” shall mean a Loan originated by a Person other than a
Subsidiary of the Initial Borrower and in which a constant percentage has been
assigned to any Pledgor in accordance with the Credit and Collection Policy.
     “Assignment of Mortgage” shall mean, as to each Loan secured by an interest
in real property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage or similar
security instrument and all other documents related to such Loan and to the
applicable Pledgor and to grant a perfected lien thereon by the applicable
Pledgor in favor of the Collateral Agent, on behalf of the Secured Parties, each
such Assignment of Mortgage to be substantially in the form of Exhibit 1 hereto.
     “Available Assets Collateral” shall mean all assets described in clause
(ii) of Section 2(b) relating to Available Assets (as defined in the Credit
Agreement) and described in clauses (a) through (d) of the definition thereof,
and all products and proceeds thereof of the type described in
Sections 2(b)(iii) and (iv); provided, however, from and after the Credit
Agreement Termination Date, “Available Assets Collateral” shall mean all assets
which qualify as Available Assets Collateral as determined by reference to the
Credit Agreement as in effect on the date hereof, as the same may be amended,
modified or otherwise supplemented from time to time, provided that such
amendment, modification or supplement (x) is made in good faith by the parties
thereto and in accordance with the terms of the Credit Agreement,

- 3 -



--------------------------------------------------------------------------------



 



and (y) is not made immediately prior to or in contemplation of any repayment,
refinancing, restructuring, extension, exchange or replacement of any
indebtedness under the Credit Agreement.
     “Collateral Agent” shall have the meaning set forth in the preamble.
     “Collateral Agent Resignation Event” shall mean the occurrence of each of
the following: (i) the Administrative Agent shall have resigned or been removed
as Collateral Agent pursuant to Section 4.06 of the Intercreditor Agreement and
(ii) the Credit Agreement Obligations have been paid in full and the Commitments
under the Credit Agreement have been terminated without being Refinanced.
     “Collateral Custodian” shall mean Wells Fargo, not in its individual
capacity, but solely as Collateral Custodian, its successor in interest pursuant
to Section 5(c) or such Person as shall have been appointed Collateral Custodian
pursuant to Section 5(e).
     “Collateral Custodian Fee” shall have the meaning set forth in
Section 5(d).
     “Collateral Custodian Termination Notice” shall have the meaning set forth
in Section 5(e).
     “Collateral Restrictions” shall have the meaning set forth in Section 7(j).
     “Control” shall have the meaning assigned to such term in Section 8-106 of
the UCC.
     “Core Collateral” shall mean that portion of the Pledged Collateral not
constituting Residual Collateral.
     “Credit Agreement” shall have the meaning set forth in the recitals.
     “Credit Agreement Obligations” means all debts, liabilities and obligations
for monetary amounts (including, but not limited to, all Credit Party
Obligations), owing by any Pledgor to the Lenders and the Administrative Agent
whenever arising, or any of their assigns, as the case may be, whether due or to
become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties of any Pledgor regarding such
amounts, of any kind or nature, present or future, arising under or in respect
of any Credit Document, whether or not evidenced by any separate note, agreement
or other instrument. The term Credit Agreement Obligations includes, without
limitation, all interest (including interest that accrues after the commencement
against any Pledgor of any action under the Bankruptcy Code), prepayment
penalties or premiums, liquidated damages, fees, expenses, costs, indemnities,
or other sums (including reasonable attorney costs) chargeable to a Pledgor
under the Credit Documents. Subject to compliance with Section 38 hereof, for
purposes of this definition “Credit Agreement Obligations” shall also include
any Refinanced Credit Agreement Obligations.
     “Credit Agreement Secured Parties” means the Lenders (including the
Swingline Lender and the Issuing Lender) and the Administrative Agent.
     “Credit Agreement Termination Date” means the date on which the Credit
Agreement Obligations have been paid in full and the Commitments under the
Credit Agreement have been terminated without having been Refinanced.
     “Credit and Collection Policy” shall mean the written credit policies and
procedures manual of the applicable Pledgors and the Servicer in the form
provided to the Collateral Agent pursuant to Section 4.26 of the Credit
Agreement, as it may be as amended or supplemented from time to time.

- 4 -



--------------------------------------------------------------------------------



 



     “CS International” shall have the meaning set forth in the recitals.
     “Custodian Pledged Collateral” shall mean any Core Collateral held by a
Pledgor that (i) constitutes Available Assets (as defined in the Credit
Agreement) pursuant to clauses (a), (b), (c) and (d) (in the case of clauses
(c) and (d), only to the extent that any such Collateral constitutes
certificated securities) of the definition thereof or (ii) constitutes Capital
Stock of a Material Pledged Subsidiary; provided, however, from and after the
Credit Agreement Termination Date, “Custodian Pledged Collateral” shall mean all
assets which qualify as Custodian Pledged Collateral as determined by reference
to the Credit Agreement as in effect on the date hereof, as the same may be
amended, modified or otherwise supplemented from time to time, provided that
such amendment, modification or supplement (x) is made in good faith by the
parties thereto and in accordance with the terms of the Credit Agreement, and
(y) is not made immediately prior to or in contemplation of any repayment,
refinancing, restructuring, extension, exchange or replacement of any
indebtedness under the Credit Agreement.
     “Entitlement Order” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Event of Default” shall have the meaning set forth in Section 15.
     “Excluded Collateral” shall mean the following: (a) Capital Stock of the
Initial Borrower held as treasury stock; (b) Margin Stock (other than any shares
of Capital Stock of the Healthcare REIT listed on a U.S. national securities
exchange or the NASDAQ Stock Market and which are held by a Pledgor); (c) any
lease, license, permit, contract or agreement or any property or assets subject
to any lease, license, permit, contract or agreement, if and for so long as a
grant of a Lien thereon under the Secured Credit Documents shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of any Pledgor or Subsidiary therein or (ii) a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, permit or agreement (other than (x) to the extent that there
would be no abandonment, invalidation, unenforceability, breach or termination
with the consent of, or by the taking of any action solely by, any Pledgor or
any of their respective Affiliates that does not involve obtaining the consent
or approval of any third party or (y) to the extent that any such term would be
rendered ineffective pursuant to the UCC (including, without limitation,
pursuant to Sections 9-406, 9-407, 9-408, or 9-409 of the UCC) of any relevant
jurisdiction or other Applicable Law including Insolvency Law (at such time as
it may be applicable), or principles of equity), provided that such lease,
license, contract, permit or agreement was not entered into in violation of the
restrictions set forth in Section 5.36 of the Credit Agreement or Section 4.08
of the Indenture; (d) any fixed or capital asset that is subject to a Permitted
Lien (as defined in clause (vii) of the definition of “Permitted Lien” in the
Credit Agreement) and so long as the contractual obligation pursuant to which
such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person (other than the Initial Borrower
and its Affiliates) as a condition to the creation of any other Lien on such
asset; and (e) any “intent to use” Trademark applications for which a statement
of use has not been filed (but only until such statement is filed); provided,
however, the term “Excluded Collateral” shall not include any proceeds,
products, substitutions or replacements of Excluded Collateral (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Collateral).
     “Excluded Foreign Subsidiary” shall mean any Subsidiary that is not a
Domestic Subsidiary (other than any fiscally transparent Subsidiary that is not
otherwise owned by an Excluded Foreign Subsidiary).
     “Excluded Foreign Subsidiary Voting Stock” shall mean the voting Capital
Stock of any Excluded Foreign Subsidiary. For the purposes of this definition,
“voting Capital Stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Capital Stock of such issuer entitled to
vote (within the meaning of United States Treasury Regulations § 1.956—2(c)(2)).

- 5 -



--------------------------------------------------------------------------------



 



     “Funding III” shall have the meaning set forth in Section 10(h).
     “Funding VII” shall have the meaning set forth in Section 10(h).
     “Guarantor” shall have the meaning set forth in preamble.
     “Indenture” shall have the meaning set forth in the recitals.
     “Indenture Documents” means the Indenture, the Senior Secured Notes and the
Guarantees (as defined in the Indenture) endorsed thereon, the Registration
Rights Agreement (as defined in the Indenture), the Security Agreement, the
Pledge Agreement and the Pledge and Assignment (including any documents with
respect to a Refinancing of such indebtedness).
     “Initial Borrower” shall have the meaning set forth in preamble.
     “Insurance Policy” shall mean with respect to any Asset, an insurance
policy covering liability and physical damage to or loss of the Related
Property.
     “Intercreditor Agreement” shall have the meaning set forth in the recitals.
     “Lender” or “Lenders” shall have the meaning set forth in the recitals.
     “Loan” shall mean any loan that is identified on an Asset List, which loan
includes, without limitation, (i) the Required Asset Documents and Asset File,
and (ii) all right, title and interest of any Pledgor in and to the loan, any
Related Property and any contract rights associated with such loan.
     “Loan Register” shall mean a register maintained by the Servicer with
respect each Noteless Loan on which the Servicer records (v) the name of the
Obligor, (w) the identification number of such Loan, (x) the date of origination
of such Loan, (y) the maturity date of such Loan and (z) the commitment amount
that is attributable to the Pledged Collateral.
     “Material Pledged Subsidiary” shall mean (a) CHR and CapitalSource Bank, in
each case, unless released by the Collateral Agent in accordance with the Credit
Agreement, the Indenture and the Intercreditor Agreement and (b) each Subsidiary
of a Pledgor that from time to time is:
     (i) a Credit Party,
     (ii) a Domestic Securitization Note Subsidiary which owns any CapitalSource
Securitization Note included in Available Assets; and
     (iii) a Subsidiary which either (i) is the Domestic Real Property
Subsidiary referenced in clause (e) of the definition of Available Assets with
respect to any Real Property Owned that is included in the calculation of
Available Assets pursuant to such clause (e); (ii) is the Tier 1 Intermediate
Holdco referenced in clause (f) of the definition of Available Assets with
respect to any Real Property Owned that is included in the calculation of
Available Assets pursuant to such clause (f), or (iii) is the Tier 2
Intermediate Holdco referenced in clause (g) of the definition of Available
Assets with respect to any Real Property Owned that is included in the
calculation of Available Assets pursuant to such clause (g).
provided, however, from and after the Credit Agreement Termination Date,
“Material Pledged Subsidiary” shall mean each Subsidiary which qualifies as a
Material Pledged Subsidiary as determined

- 6 -



--------------------------------------------------------------------------------



 



by reference to the Credit Agreement as in effect on the date hereof, as the
same may be amended, modified or otherwise supplemented from time to time,
provided that such amendment, modification or supplement (x) is made in good
faith by the parties thereto and in accordance with the terms of the Credit
Agreement, and (y) is not made immediately prior to or in contemplation of any
repayment, refinancing, restructuring, extension, exchange or replacement of any
indebtedness under the Credit Agreement.
     “Material Pledged Subsidiary Capital Stock” means the Subsidiary Capital
Stock of each Material Pledged Subsidiary.
     “Mortgage” means the mortgage, deed of trust or other instrument creating a
first or second Lien on an interest in real property securing a Loan, including
any assignment of leases and rents related thereto.
     “Note Obligations” means all debts, liabilities and obligations for
monetary amounts owing by any Pledgor (other than any SN Note Obligor) to the
Holders and the Note Trustee, whenever arising, or any of their assigns, as the
case may be, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties of any
Pledgor (other than any SN Note Obligor) regarding such amounts, of any kind or
nature, present or future, arising under or in respect of any of the Indenture,
the Senior Secured Notes or any other Indenture Document (other than the Pledge
and Assignment), whether or not evidenced by any separate note, agreement or
other instrument. The term Note Obligations includes, without limitation, all
interest (including interest that accrues after the commencement against any
Pledgor of any action under the Bankruptcy Code), prepayment penalties or
premiums, make whole amounts, liquidated damages, fees, expenses, costs,
indemnities, or other sums (including reasonable attorney costs) chargeable to a
Pledgor (other than any SN Note Obligor) under the Indenture, the Senior Secured
Notes or any of the other Indenture Documents (other than the Pledge and
Assignment). Subject to compliance with Section 38 hereof, for purposes of this
definition “Note Obligations” shall also include any Refinanced Note
Obligations.
     “Notes Secured Parties” means and includes (i) solely with respect to any
SN Intercompany Notes Obligations, the Initial Borrower, and (ii) solely with
respect to any Note Obligations owed by the Initial Borrower or CapitalSource
Finance LLC, the Note Trustee for the benefit of the Holders; provided that the
Note Secured Parties shall only include the Initial Borrower if the
subordination provisions contained in Sections 5.13 and 5.14 of the
Intercreditor Agreement are at all times in full force and effect with respect
to the Initial Borrower acting on its own behalf; provided, further, that in no
event shall the immediately preceding proviso have the effect of excluding the
Initial Borrower as a Notes Secured Party with respect to (x) actions taken by
the Note Trustee or any Holders pursuant to the Indenture, the Senior Secured
Notes or the Pledge and Assignment in connection with Section 5.15 of the
Intercreditor Agreement or (y) the creation of a security interest hereunder in
each SN Note Obligor’s Specified Collateral.
     “Note Trustee” shall have the meaning set forth in the recitals.
     “Noteless Loan” shall mean a Loan with respect to which the Underlying
Instruments do not require the Obligor to execute and deliver a promissory note
to evidence the indebtedness created under such Loan.
     “Obligor” shall mean with respect to any Asset, any Person or Persons
obligated to make payments pursuant to or with respect to such Asset, including
any guarantor thereof.
     “Permitted Liens” shall have the meaning specified in the Credit Agreement
and, if the Credit Agreement is no longer in effect, the Indenture.

- 7 -



--------------------------------------------------------------------------------



 



     “Pledge and Assignment” shall have the meaning set forth in the recitals.
     “Pledge Agreement” shall have the meaning set forth in the preamble.
     “Pledged Capital Stock” shall have the meaning set forth in Section 2(b).
     “Pledged Collateral” shall have the meaning set forth in Section 2(a).
     “Pledged Notes” shall have the meaning set forth in Section 2(b).
     “Pledgor” or “Pledgors” shall have the meaning set forth in the preamble.
     “Proceeds” shall have the meaning assigned to such term in Section 9-102 of
the UCC.
     “QRS I” shall have the meaning set forth in Section 10(h).
     “Records” shall mean all documents relating to the Assets, including books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) executed in connection with the origination or acquisition of the
Pledged Collateral or maintained with respect to the Pledged Collateral and the
related Obligors in which any Pledgor or the Servicer have otherwise obtained an
interest.
     “Related Property” shall mean with respect to an Asset, any property or
other assets pledged as collateral to the applicable Pledgor to secure repayment
of such Asset, including all Proceeds from any sale or other disposition of such
property or other assets.
     “Related Security”: All of each Pledgor’s right, title and interest in and
to:
     (a) any Related Property securing an Asset and all recoveries related
thereto;
     (b) all Required Asset Documents, Asset Files, Records, and the documents,
agreements, and instruments included in the Asset File or Records;
     (c) all Insurance Policies with respect to any Asset;
     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Asset, together with all UCC financing statements or similar filings signed by
an Obligor relating thereto;
     (e) other contract rights with respect to any Asset;
     (f) any hedging agreement and any payment from time to time due thereunder;
     (g) the Proceeds of each of the foregoing.
     “REO Asset” shall mean, with respect to any Loan, any Related Property that
has been foreclosed on or repossessed from the current Pledgor by the Servicer,
and is being managed by the Servicer on behalf of, and in the name of, any REO
Asset Owner, for the benefit of the Secured Parties and any other equity holder
of such REO Asset Owner.
     “REO Asset Owner” shall have the meaning set forth in Section 37(a).

- 8 -



--------------------------------------------------------------------------------



 



     “REO Servicing Standard” shall have the meaning set forth in Section 37(a).
     “Required Asset Documents” shall mean with respect to (i) any Noteless Loan
identified as a Noteless Loan on the Asset Checklist, a copy of the related Loan
Register (together with a certificate of a Responsible Officer of the Servicer
certifying to the accuracy of such Loan Register as of the date such Loan is
included as a part of the Pledged Collateral), (ii) all Loans other than
Noteless Loans, the duly executed original of the promissory note and an
assignment (which may be by endorsement or allonge) of each such promissory note
to the applicable Pledgor and then the Collateral Agent, signed by an officer of
the applicable Persons, (iii) any Loan, any related loan agreement and the Asset
Checklist together with, to the extent set forth on the Asset Checklist, duly
executed (if applicable) originals or copies of each of any related
participation agreement, acquisition agreement, subordination agreement,
intercreditor agreement, security agreements or similar instruments, UCC
financing statements, guarantee, or certificate of insurance, (iv) each Loan
secured by real property, an Assignment of Mortgage and (v) any Loan identified
as an Assigned Loan on the Asset Checklist, the duly executed original
assignment agreement; provided that with respect to any Assigned Loan, any of
the foregoing documents, other than any related promissory notes in the case of
Assigned Loans only, may be copies.
     “Requisite Holders” means (i) with respect to Credit Agreement Obligations,
the Required Lenders or such other group of Lenders as may from time to time be
required under the Credit Agreement, and (ii) with respect to the Note
Obligations and the SN Intercompany Notes Obligations, the Holders of at least
66⅔ % in aggregate principal amount of Senior Secured Notes then outstanding or
such other group of Holders as may from time to time be required under the
Indenture.
     “Residual Collateral” shall mean any Pledged Collateral described in
Section 2(b) that does not constitute (i) Material Pledged Subsidiary Capital
Stock or (ii) Available Assets Collateral.
     “Review Criteria” shall have the meaning set forth in Section 5(b).
     “Scheduled Payments” shall mean with respect to any Loan, each monthly,
quarterly, or annual payment of principal required to be made by the Obligor
thereof under the terms of such Loan; in all cases, excluding any payment in the
nature of, or constituting, interest.
     “Secured Obligations” shall have the meaning set forth in Section 3.
     “Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Notes Secured Parties (including, without limitation, each Directing
Holder).
     “Securities Account” shall have the meaning assigned to such term in
Section 8-501 of the UCC.
     “Security Entitlement” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Securities Intermediary” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Senior Secured Notes” shall have the meaning set forth in the recitals.
     “Servicer” shall mean CapitalSource Finance LLC or any other Subsidiary of
the Initial Borrower as a servicer of Loans, individually or collectively, as
the context requires.
     “SN Intercompany Note” shall have the meaning set forth in the recitals.

- 9 -



--------------------------------------------------------------------------------



 



     “SN Intercompany Notes Obligations” means all obligations and indebtedness
(including, but not limited to, all expenses and charges, legal and otherwise,
incurred by any holder of any SN Intercompany Note (other than the Initial
Borrower) or the Note Trustee in collecting or enforcing any of the SN
Intercompany Notes Obligations or in realizing on or protecting any security
therefor, including, without limitation, the security granted hereunder,
pursuant to Section 13 of each SN Intercompany Note, and all indemnities, fees
and interest thereon) of each SN Note Obligor, whether now existing or hereafter
incurred under, arising out of or in connection with the SN Intercompany Note or
Notes issued by such SN Note Obligor and the due performance and compliance by
such SN Note Obligor with all the terms, conditions and agreements contained in
the SN Intercompany Note or Notes issued by such SN Note Obligor, howsoever
evidenced, created, incurred or acquired, whether primary, secondary, direct,
contingent, or joint and several, whether now existing or hereafter incurred.
     “SN Note Obligor” shall have the meaning set forth in the recitals.
     “Specified Collateral” of any SN Note Obligor, means the Pledged Collateral
owned by such SN Note Obligor.
     “Subsidiary Capital Stock” shall have the meaning set forth in
Section 2(b).
     “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
     “Uncertificated Security” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Uncertificated Securities Available Assets” shall mean any Core Collateral
held by a Pledgor in the form of an Uncertificated Security that constitutes
(a) Available Assets pursuant to clause (d) of the definition thereof or
(b) CapitalSource Repurchased Securitization Notes; provided, however, from and
after the Credit Agreement Termination Date, “Uncertificated Securities
Available Assets” shall mean all assets which qualify as Uncertificated
Securities Available Assets as determined by reference to the Credit Agreement
as in effect on the date hereof, as the same may be amended, modified or
otherwise supplemented from time to time, provided that such amendment,
modification or supplement (x) is made in good faith by the parties thereto and
in accordance with the terms of the Credit Agreement, and (y) is not made
immediately prior to or in contemplation of any repayment, refinancing,
restructuring, extension, exchange or replacement of any indebtedness under the
Credit Agreement.
     “Underlying Instruments” shall mean the indenture, loan agreement, credit
agreement or other agreement pursuant to which a Loan has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Loan or of which the holders of such Loan are the
beneficiaries.
     “Unencumbered” shall mean with respect to a Loan or any other asset, that
such Loan or other asset is not subject to any Lien other than Permitted Liens
(for the purposes of this definition only, Permitted Liens shall not include any
Permitted Liens described in clause (xiii) of the definition of Permitted Liens
in the Credit Agreement).

- 10 -



--------------------------------------------------------------------------------



 



     “Wells Fargo” shall have the meaning set forth in the preamble.
     (b) Interpretation. The rules of interpretation specified in the Credit
Agreement shall be applicable to this Pledge Agreement.
     (c) Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of this Pledge Agreement, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
     2. Pledge.
     (a) Grant of Security Interest. To secure the payment or performance, as
the case may be, in full of the Secured Obligations owing by each Pledgor,
whether at stated maturity, by acceleration or otherwise, each Pledgor hereby
pledges to the Collateral Agent, and grants to the Collateral Agent for the
benefit of the respective Secured Parties a first priority security interest in
the collateral described in Section 2(b) (collectively, the “Pledged
Collateral”) owned by such Pledgor; provided, however, that in no event shall
any portion of the Pledged Collateral (i) constituting Residual Collateral
include Excluded Collateral and (ii) include (x) any SN Intercompany Notes and,
to the extent not otherwise constituting Shared Collateral, any proceeds,
products, substitutions or replacements therefor or (y) any right, title or
interest of the Initial Borrower, solely in its capacity as a Secured Party, in
or to any agreement that grants security to the Initial Borrower in the
Specified Collateral and which agreement is collaterally assigned by the Initial
Borrower to the Note Trustee pursuant to the Pledge and Assignment as in effect
on the date hereof; provided further, that (A) notwithstanding anything herein
or in any other Credit Document to the contrary, the maximum liability under
this Pledge Agreement and under the other Credit Documents of each Pledgor shall
not exceed an amount equal to the largest amount that would not render such
Pledgor’s obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any equivalent provision of the law of any state and
(B) notwithstanding anything herein or in any other Indenture Document to the
contrary, the maximum liability under this Pledge Agreement and under the other
Indenture Documents of each Pledgor shall not exceed an amount equal to the
largest amount that would not render such Pledgor’s obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code or any equivalent
provision of the law of any state. The pledge and grant of a security interest
under this Section 2 does not constitute and is not intended to result in a
creation or an assumption by the Collateral Agent or any of the Secured Parties
(other than the Initial Borrower) of any obligation of the Pledgors or any other
Person in connection with any or all of the Pledged Collateral or under any
agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (a) the Pledgors shall remain liable under the Pledged
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Pledge Agreement had not
been executed, (b) the exercise by the Collateral Agent, as agent for the
Secured Parties, of any of its rights in the Collateral (other than taking title
thereto) shall not release any Pledgor from any of its duties or obligations
under the Pledged Collateral, and (c) none of the Collateral Agent or the
Secured Parties (other than the Initial Borrower) shall have any obligations or
liability under the Pledged Collateral by reason of this Pledge Agreement, nor
shall the Collateral Agent or any Secured Party (other than the Initial
Borrower) be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder or preserve any Pledgor’s rights under this Pledge
Agreement.

- 11 -



--------------------------------------------------------------------------------



 



     (b) Description of Pledged Collateral. The Pledged Collateral is described
as follows:
     (i) all right, title and interest of each Pledgor as a holder (whether now
or in the future) of (y) Capital Stock of any (A) Material Pledged Subsidiary,
and (B) other Subsidiary that is not a Material Pledged Subsidiary, whether such
Capital Stock is represented by a certificate or not, or acquired hereafter or
any warrants to purchase or depository shares or other rights in respect of any
such Capital Stock, (z) all shares of stock, membership interest certificates,
partnership certificates, other certificates, instruments or other documents
evidencing or representing the Capital Stock referred to in the preceding clause
(y) (the Pledged Collateral listed in clauses (y) and (z), collectively, the
“Subsidiary Capital Stock”); provided that in no event shall more than 66% of
the total outstanding Excluded Foreign Subsidiary Voting Stock of any Excluded
Foreign Subsidiary be required to be pledged hereunder;
     (ii) all right, title and interest of each Pledgor in any Unencumbered
Loans (including, without limitation, the CapitalSource Securitization Notes,
the CapitalSource Repurchased Securitization Notes and any debt securities of
the type referred to in clause (d) of the definition of Available Assets),
including, but not limited to, (x) all promissory notes, instruments or chattel
paper issued in connection with such Unencumbered Loans (whether now owned or
existing or owned or arising hereafter) and held by such Pledgor at any time
(the “Pledged Notes”), (y) any Capital Stock issued in connection with such
Unencumbered Loans and held by such Pledgor (including, but not limited to,
Capital Stock in any REO Asset Owner held by such Pledgor), whether such Capital
Stock is represented by a certificate or not, or any warrants to purchase or
depository shares or other rights in respect of any such Capital Stock, and
(z) all shares of stock, membership interest certificates, partnership
certificates, other certificates, instruments or other documents evidencing or
representing the Capital Stock referred to in the preceding clause (y) (the
Pledged Collateral listed in clauses (y) and (z) and together with the
Subsidiary Capital Stock, collectively, the “Pledged Capital Stock”);
     (iii) all right, title and interest of each Pledgor in and to all present
and future payments, Proceeds, dividends, distributions, instruments,
compensation, property, assets, interests and rights in connection with or
related to the Pledged Collateral of such Pledgor listed in clauses (i) through
(ii) above, including any Securities Account to which the Pledged Collateral is
credited, and all monies due or to become due and payable to such Pledgor in
connection with or related to such collateral or otherwise paid, issued or
distributed from time to time in respect of or in exchange therefor, and any
certificate, instrument or other document evidencing or representing the same
(including, without limitation, all proceeds of dissolution or liquidation and
all recoveries received by such Pledgor in connection with a REO Asset); and
     (iv) to the extent not covered by clauses (i) through (iii) above, all
Proceeds of all of the foregoing, of every kind, and all Proceeds of such
Proceeds.
     Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional Capital Stock or promissory notes or other interests to the
Collateral Custodian as collateral security for the Secured Obligations. Upon
such pledge and delivery to the Collateral Custodian, such additional Capital
Stock or promissory notes or other interests shall be deemed to be part of the
Pledged Collateral of such Pledgor and shall be subject to the terms of this
Pledge Agreement whether or not Schedules 2(a) and (b) are amended to refer to
such additional Pledged Collateral.
     (c) The Pledgors and the Collateral Agent, on behalf of the respective
Secured Parties, hereby acknowledge and agree that the security interest created
hereby in the Pledged Collateral, or in the

- 12 -



--------------------------------------------------------------------------------



 



Specified Collateral in the case of subclause (iv) below, constitutes continuing
collateral security for (i) in the case of the Pledgors other than CS
International, all of the Credit Agreement Obligations, (ii) in the case of CS
International, all of the Guaranteed Obligations, whether now existing or
hereafter arising, (iii) in the case of the Pledgors (other than any SN Note
Obligor), all of the Note Obligations, and (iv) in the case of the SN Note
Obligors, all of the SN Intercompany Notes Obligations.
     3. Security for Secured Obligations. This Pledge Agreement is made by each
Pledgor for the benefit of the respective Secured Parties to secure:
     (a) the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Credit
Agreement Obligations, owing by each Pledgor (other than CS International);
     (b) the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Guaranteed
Obligations, owing by CS International;
     (c) the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Note
Obligations, owing by each Pledgor (other than any SN Note Obligor);
     (d) the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the SN Intercompany
Notes Obligations, owing by each SN Note Obligor;
     (e) any and all amounts, advances, liabilities and obligations owing by any
Pledgor (other than the SN Note Obligors with respect to the Note Obligations,
but without limiting such amounts, advances, liabilities and obligations owing
by any SN Note Obligor with respect to the SN Intercompany Notes Obligations) or
otherwise to the Collateral Agent whenever arising, including, without
limitation (i) any and all costs, expenses, fees, indemnities and other sums
chargeable to any Pledgor pursuant to any Secured Credit Document, (ii) in
collecting or enforcing any of the Credit Agreement Obligations, Guaranteed
Obligations or Note Obligations, (iii) in realizing on or protecting or
preserving any security therefor, or (iv) for taking any action under or
otherwise in connection with any Secured Credit Document, howsoever evidenced,
created, incurred or acquired, whether primary, secondary, direct, contingent or
joint and several, whether now existing or hereafter incurred;
     (f) any fees, costs or expenses incurred by the Collateral Custodian in
connection with its collateral custodian activities pursuant to this Pledge
Agreement (including but not limited to, the Collateral Custodian Fee) howsoever
evidenced, created, incurred or acquired, whether primary, secondary, direct,
contingent or joint and several, whether now existing or hereafter incurred; and
     (g) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (a) through
(f) above, after an Event of Default shall have occurred and be continuing, the
expenses of retaking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Pledged Collateral, or of any exercise by the
Collateral Agent of its rights hereunder, together with attorneys’ fees and
court costs,
all such obligations, liabilities, sums and expenses set forth in clauses
(a) through (g) of this Section 3 being hereinafter collectively called the
“Secured Obligations”.

- 13 -



--------------------------------------------------------------------------------



 



     4. Delivery of the Pledged Collateral; Perfection of Security Interest.
Each Pledgor hereby agrees that:
     (a) Delivery of Certificates and Instruments to Custodian. Such Pledgor
shall, or shall cause the Servicer, as applicable, to deliver the Custodian
Pledged Collateral to the Collateral Custodian (in each case, subject to the
limitations set forth in Section 2 above) (i) on or prior to January 15, 2009,
all original shares of stock, membership interest certificates, partnership
certificates, other certificates, instruments, promissory notes and other
documents evidencing or representing the Core Collateral owned by such Pledgor,
(ii) on or prior to January 15, 2009, the Required Asset Documents (including,
but not limited to, an electronic file (in EXCEL or a comparable format) that
contains the related Asset List or that otherwise contains the Asset
identification number and the name of the Obligor with respect to each related
Asset) and the Asset Files with respect to all Loans included in the Core
Collateral, (iii) promptly upon the receipt thereof by or on behalf of a
Pledgor, all other original shares of stock, membership interest certificates,
partnership certificates, other certificates, instruments, promissory notes and
other documents constituting Core Collateral owned by a Pledgor, and
(iv) promptly upon the receipt of any additional Custodian Pledged Collateral by
or on behalf of a Pledgor, the Required Asset Documents (including, but not
limited to, an electronic file (in EXCEL or a comparable format) that contains
the related Asset List or that otherwise contains the Asset identification
number and the name of the Obligor with respect to each related Asset) and Asset
Files with respect to such additional Custodian Pledged Collateral. Prior to
delivery to the Collateral Custodian, all such original shares of stock,
membership interest certificates, partnership certificates, other certificates,
instruments, promissory notes and other documents constituting Pledged
Collateral of a Pledgor shall be held in trust by such Pledgor for the benefit
of the Collateral Agent pursuant hereto. All such original shares of stock,
membership interest certificates, partnership certificates, other certificates,
instruments, promissory notes and other documents shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a).
     (b) Additional Securities. If such Pledgor shall receive by virtue of its
being or having been the owner of any Core Collateral constituting Subsidiary
Capital Stock, any (i) shares of stock, membership interest certificates,
partnership certificates, other certificates, instruments or other documents,
including without limitation, any certificates, instruments or other documents
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of Capital Stock, stock splits, spin-off or split-off, promissory
notes or other instruments; (ii) option or right, whether as an addition to,
substitution for, or an exchange for, any Core Collateral or otherwise;
(iii) dividends paid in Capital Stock; or (iv) distributions of Capital Stock or
other equity interests in connection with a partial or total liquidation,
dissolution or reduction of capital, capital surplus or paid-in surplus, then
such Pledgor shall receive such certificate, instrument, option, right or
distribution in trust for the benefit of the Collateral Agent, shall segregate
it from such Pledgor’s other property and shall deliver it forthwith to the
Collateral Custodian, in the exact form received accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto, to be held by the Collateral
Custodian, as Pledged Collateral and as further collateral security for the
Secured Obligations.
     (c) Financing Statements. Each Pledgor hereby authorizes the Collateral
Agent and the Collateral Custodian to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Collateral Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, including, without limitation, any
financing statement that describes the Pledged Collateral as “all personal
property” or “all assets” of such Pledgor or that describes the Pledged
Collateral in some other manner as the Collateral Agent deems necessary or
advisable. Each Pledgor shall also execute and deliver to the Collateral Agent
or, with respect to the Custodian Pledged

- 14 -



--------------------------------------------------------------------------------



 



Collateral, the Collateral Custodian, as applicable, and/or file such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Collateral Agent may request) and do all such other things as the Collateral
Agent may deem reasonably necessary or appropriate (i) to assure to the
Collateral Agent its security interests hereunder are perfected, including such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Collateral Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC and any other personal
property security legislation in the appropriate jurisdictions, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Collateral Agent of its rights and interests hereunder. The
Collateral Custodian shall not be under any obligation to monitor the
sufficiency of any financing statement or the need to file any continuation
statement in connection therewith. The Collateral Custodian shall not be
obligated to file any financing statement or continuation statement.
     (d) Provisions Relating to Uncertificated Securities, Securities
Entitlements and Securities Accounts. With respect to any Uncertificated
Securities Available Assets, (a) not later than February 17, 2009 (or such later
date as may be permitted by the Collateral Agent), the applicable Securities
Intermediary shall enter into, an agreement with the Collateral Agent granting
Control to the Collateral Agent over such Uncertificated Securities Available
Assets, such agreement to be in form and substance reasonably satisfactory to
the Collateral Agent, (b) promptly, and in any event not later than 45 days
after the date of this Pledge Agreement, the following Pledgors shall deliver
duly executed amended control agreements with the applicable Securities
Intermediary with respect to the Securities Accounts owned by CapitalSource
Finance LLC and CSE Mortgage LLC and (c) the Collateral Agent shall be entitled,
upon the occurrence and during the continuance of an Event of Default, to notify
the applicable issuer of the Uncertificated Security or the applicable
Securities Intermediary that it should follow the instructions or the
Entitlement Orders, respectively, of the Collateral Agent and no longer follow
the instructions or the Entitlement Orders, respectively, of the applicable
Pledgor; provided that upon the occurrence of a Collateral Agent Resignation
Event, the applicable Pledgor shall (i) use commercially reasonable efforts to
assign any control agreement existing on the date of the Collateral Agent
Resignation Event to the replacement Collateral Agent or replace any such
control agreement and (ii) with respect to any securities accounts established
on or after a Collateral Agent Resignation Event, not deposit Uncertificated
Securities Available Assets into such account unless a control agreement has
been entered into with respect thereto. Upon receipt by a Pledgor of notice from
a Securities Intermediary of its intent to terminate the Securities Account of
such Pledgor held by such Securities Intermediary, prior to the termination of
such Securities Account the Uncertificated Securities Available Assets in such
Securities Account shall be (x) transferred to a new Securities Account, upon
the request of the Collateral Agent, which shall be subject to a control
agreement as provided above or (y) transferred to an account held by the
Collateral Agent (in which it will be held until a new Securities Account is
established); provided further, that the obligations set forth in this sentence
shall be limited to using commercially reasonable efforts on or after the
occurrence of a Collateral Agent Resignation Event.
     5. Collateral Custodian.
     (a) Designation of Collateral Custodian.
     (i) Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Asset Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 5(a).
     (ii) Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Collateral Agent
of the designation of a

- 15 -



--------------------------------------------------------------------------------



 



successor Collateral Custodian pursuant to the provisions of Section 5(e), the
Collateral Custodian agrees that it will terminate its activities as Collateral
Custodian hereunder.
     (b) Duties of Collateral Custodian.
     (i) Appointment. The Collateral Agent hereby appoints Wells Fargo to act as
Collateral Custodian, for the benefit of the Collateral Agent, as collateral
agent for the Secured Parties. The Collateral Custodian hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.
     (ii) Duties. Until its removal pursuant to Section 5(e), the Collateral
Custodian shall perform on behalf of the Collateral Agent and the Secured
Parties, the following duties and obligations:
     (A) The Collateral Custodian shall take and retain custody of the Required
Asset Documents delivered by any Pledgor in accordance with the terms and
conditions of this Pledge Agreement, all for the benefit of the Secured Parties
and subject to the Lien thereon in favor of the Collateral Agent as collateral
agent for the Secured Parties. Within five Business Days of its receipt of any
Required Asset Documents, the Collateral Custodian shall review such Required
Asset Documents to confirm that (A) such Required Asset Documents, to the extent
indicated on the Asset Checklist, have been executed and, on their face, have no
missing or mutilated pages, (B) any UCC and other filings (as set forth on the
Asset Checklists) are contained in the Asset File and have a file stamp set
forth thereon, (C) a certificate of insurance (as set forth on the Asset
Checklist) is contained in the Asset File, and (D) the related Asset
identification number and Obligor name with respect to such Asset is referenced
on the related Asset List and is not a duplicate Asset (collectively, the
“Review Criteria”). In order to facilitate the foregoing review by the
Collateral Custodian, in connection with each delivery of Required Asset
Documents hereunder to the Collateral Custodian, the Servicer shall provide to
the Collateral Custodian an electronic file (in EXCEL or a comparable format)
that contains the Asset Checklist and the related Asset List that otherwise
contains the Asset identification number and the name of the Obligor with
respect to each related Asset. At the conclusion of such review, the Collateral
Custodian shall deliver a receipt in the form attached hereto as Exhibit 5(b).
The Servicer and the related Pledgor shall use commercially reasonable efforts
to correct any non-compliance with a Review Criteria identified on such receipt.
Two times each calendar month, the Collateral Custodian shall deliver to the
Servicer and the Collateral Agent an exception report identifying, with
particularity, each Asset and each of the applicable Review Criteria that such
Asset fails to satisfy. In addition, if requested in writing by the Servicer and
approved by the Collateral Agent or as otherwise directed by the Collateral
Agent within ten Business Days of the Collateral Custodian’s delivery of such
exception report, the Collateral Custodian shall return any Asset which fails to
satisfy a Review Criteria to the applicable Person; provided that no such
approval or direction of the Collateral Agent shall be required after the
occurrence of the Credit Agreement Termination Date so long as (i) the
Collateral Agent shall continue to have a first priority perfected security
interest in the Asset so returned and any Proceeds thereof, and (ii) the
Servicer, in requesting the return of such Asset, is acting in good faith
consistent with past practice. Other than the foregoing, the Collateral
Custodian shall not have any responsibility for reviewing any Required Asset
Documents; provided further, that (x) by requesting the return of any Asset
after the occurrence of the Credit Agreement Termination Date pursuant to this
Section 5(b)(ii)(A), the Servicer represents and warrants that clauses (i) and
(ii) of the

- 16 -



--------------------------------------------------------------------------------



 



foregoing proviso are true and correct in all material respects, and (y) the
Collateral Custodian shall have no duty, obligation or responsibility for making
such determination or verifying that such matters are true.
     (B) In taking and retaining custody of the Required Asset Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Collateral
Agent and the Secured Parties; provided that the Collateral Custodian makes no
representations as to the existence, perfection or priority of any Lien on the
Required Asset Documents or the instruments therein; and provided further that,
the Collateral Custodian’s duties as agent shall be limited to those expressly
contemplated herein.
     (C) All Required Asset Documents kept by the Collateral Custodian shall be
kept in fire resistant vaults, rooms or cabinets at the locations specified on
Schedule 5(b) attached hereto, or at such other office as shall be specified to
the Collateral Agent by the Collateral Custodian in a written notice delivered
at least forty-five (45) days prior to such change. All Required Asset Documents
shall be electronically tracked and maintained in such a manner so as to permit
retrieval and access. All notes and Loan Registers included in the Pledged
Collateral shall be clearly electronically or physically segregated from any
other documents or instruments maintained by the Collateral Custodian. At the
reasonable request of the Collateral Agent, the Initial Borrower shall promptly
(and in any event within ten (10) Business Days) deliver to the Collateral Agent
copies of all Asset Files that have not been segregated.
     (D) In performing its duties, the Collateral Custodian shall use the same
degree of care and attention as it employs with respect to similar collateral
that it holds as collateral custodian.
     (c) Merger or Consolidation. Any Person (i) into which the Collateral
Custodian may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party, or (iii) that
may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this Pledge
Agreement without further act of any of the parties to this Pledge Agreement.
     (d) Collateral Custodian Compensation. As compensation for its collateral
custodian activities hereunder, the Collateral Custodian shall be entitled to a
custodial fee (the “Collateral Custodian Fee”) pursuant to a separate fee letter
with the Servicer. The Collateral Custodian’s entitlement to receive the
Collateral Custodian Fee shall cease on the earlier to occur of: (i) its removal
as Collateral Custodian pursuant to Section 5(e) or (ii) the termination of this
Pledge Agreement.
     (e) Collateral Custodian Removal. The Collateral Custodian may be removed,
with cause (or, following the occurrence and during the continuance of a Default
or Event of Default, without cause), by the Collateral Agent by notice given in
writing to the Collateral Custodian (the “Collateral Custodian Termination
Notice”); provided that, notwithstanding its receipt of a Collateral Custodian
Termination Notice, the Collateral Custodian shall continue to act in such
capacity until a successor Collateral Custodian has been appointed, has agreed
to act as Collateral Custodian hereunder, and has received all Required Asset
Documents held by the previous Collateral Custodian.
     (f) Limitation on Liability.

- 17 -



--------------------------------------------------------------------------------



 



     (i) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram, electronic mail or other document delivered to it and that in good
faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Collateral Agent or (b) the verbal instructions of any
designated officer of the Collateral Agent. The Collateral Custodian shall not
have any liability to any Secured Party in connection with following the written
or verbal instruction of the Collateral Agent.
     (ii) The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.
     (iii) The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of its
negligent performance of its duties in taking and retaining custody of the
Required Asset Documents.
     (iv) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Pledge Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Custodian Pledged Collateral,
and will not be required to and will not make any representations as to the
validity or value (except as expressly set forth in this Pledge Agreement) of
any of the Custodian Pledged Collateral. The Collateral Custodian shall not be
obligated to take any legal action hereunder that might in its judgment involve
any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.
     (v) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Pledge Agreement and no covenants or obligations shall be implied in this Pledge
Agreement against the Collateral Custodian.
     (vi) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
     (vii) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Custodian Pledged Collateral.
     (viii) The Collateral Custodian shall be under no responsibility or duty
with respect to the disposition of any Asset Files while such Asset Files are
not in its possession.
     (ix) The Collateral Custodian may rely upon the validity of documents
delivered to it, without investigation as to their authenticity or legal
effectiveness.
     (x) The Collateral Custodian shall not be responsible to the Pledgors, the
Collateral Agent, the Servicer or any other party for recitals, statements or
warranties or representations of the Pledgors contained herein or in any
document, or be bound to ascertain or inquire as to the

- 18 -



--------------------------------------------------------------------------------



 



performance or observance of any of the terms of this Pledge Agreement or any
other agreement on the part of any party, except as may otherwise be
specifically set forth herein.
     (xi) The Collateral Custodian is authorized, in its sole discretion, to
disregard any and all notices or instructions given by any other party hereto or
by any other person, firm or corporation, except only such notices or
instructions as are herein provided for and orders or process of any court
entered or issued with or without jurisdiction. If any property subject hereto
is at any time attached, garnished or levied upon under any court order or in
case the payment, assignment, transfer, conveyance or delivery of any such
property shall be stayed or enjoined by any court order, or in case any order,
judgment or decree shall be made or entered by any court affecting such property
or any part hereof, then and in any of such events the Collateral Custodian is
authorized, in its sole discretion, to rely upon and comply with any such order,
writ, judgment or decree with which it is advised by legal counsel of its own
choosing is binding upon it, and if it complies with any such order, writ,
judgment or decree it shall not be liable to any other party hereto or to any
other person, firm or corporation by reason of such compliance even though such
order, writ, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.
     (xii) The Initial Borrower shall indemnify and hold the Collateral
Custodian harmless from and against all claims, liabilities, damages, losses,
fees (including reasonable out-of-pocket attorney’s fees and expenses) and costs
and expenses incurred by the Collateral Custodian as a result of the entering
into and performance of its duties hereunder, unless such claims, liabilities,
damages, loss, fees, costs and expenses shall arise from the Collateral
Custodian’s gross negligence or willful misconduct. The Collateral Custodian’s
rights to indemnification shall survive the termination of this Pledge
Agreement.
     (xiii) The Collateral Custodian shall have no duty or obligation to review
or be responsible for the contents of the Indenture, the Credit Agreement, the
Intercreditor Agreement, or any other document related to the Credit Agreement
Obligations or Note Obligations, to which it is not a party. To the extent of
any conflict between this Pledge Agreement and any of the foregoing documents as
it relates to the duties and obligations of the Collateral Custodian, the
provisions of this Pledge Agreement shall control.
     (g) The Collateral Custodian Not to Resign. The Collateral Custodian shall
not resign from the obligations and duties hereby imposed on it except for the
failure of the Servicer to pay the Collateral Custodian Fee or upon the
Collateral Custodian’s determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law, (ii) there is no
reasonable action that the Collateral Custodian could take to make the
performance of its duties hereunder permissible under Applicable Law and
(iii) the performance of its duties hereunder create a conflict of interest. Any
such determination permitting the resignation of the Collateral Custodian shall
be evidenced by an opinion of counsel, in form and substance satisfactory to the
Collateral Agent in its sole discretion, to such effect delivered to the
Collateral Agent. No such resignation shall become effective until a successor
Collateral Custodian shall have assumed the responsibilities and obligations of
the Collateral Custodian hereunder.
     (h) Release of Documents.
     (i) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Custodian Pledged Collateral, the
Collateral Custodian is hereby authorized (unless and until such authorization
is revoked by the Collateral Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit 5(h) to release to the Servicer the related Required Asset Documents or
the

- 19 -



--------------------------------------------------------------------------------



 



documents set forth in such request and receipt to the Servicer. All documents
so released to the Servicer shall be held by the Servicer in trust for the
benefit of the Collateral Agent in accordance with the terms of this Pledge
Agreement. The Servicer shall return to the Collateral Custodian the Required
Asset Documents or other such documents (i) immediately upon the request of the
Collateral Agent, or (ii) when the Servicer’s need therefor in connection with
such foreclosure or servicing no longer exists, unless the Asset shall be
liquidated, in which case, upon receipt of an additional request for release of
documents and receipt certifying such liquidation from the Servicer to the
Collateral Custodian in the form annexed hereto as Exhibit 5(h), the Servicer’s
request and receipt submitted pursuant to the first sentence of this subsection
shall be released by the Collateral Custodian to the Servicer.
     (ii) Limitation on Release. The foregoing provision respecting release to
the Servicer of the Required Asset Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Asset Documents (including those requested) pertaining
to more than fifteen (15) Assets at the time being serviced by the Servicer
under this Pledge Agreement. Any additional Required Asset Documents or
documents requested to be released by the Servicer may be released (x) at any
time prior to the Credit Agreement Termination Date, only upon written
authorization of the Collateral Agent and (y) at any time thereafter, as
reasonably required by the Servicer in its commercially reasonable business
judgment and in good faith consistent with past practice; provided that the
Servicer shall not request the release of any additional Required Asset
Documents unless the Collateral Agent shall continue to have a first priority
perfected security interest in the related Asset or the proceeds thereof;
provided further, that (A) by requesting the return of any Required Asset
Documents pursuant to this Section 5(h)(ii), the Servicer represents and
warrants that it is acting in good faith consistent with past practice and that
the foregoing proviso is true and correct in all material respects, and (B) the
Collateral Custodian shall have no duty, obligation or responsibility for making
such determination or verifying that such matters are true. The Collateral
Custodian shall not be required to track the number of files released to the
Servicer at any one time, but shall identify such files on the exception report.
The limitations of this paragraph shall not apply to the release of Required
Asset Documents to the Servicer pursuant to the immediately succeeding
subsection.
     (iii) Release. Upon receipt by the Collateral Custodian of the Servicer’s
request for release of documents and receipt in the form annexed hereto as
Exhibit 5(h), the Collateral Custodian shall promptly release the related
Required Asset Documents to the Servicer.
     (i) Return of Required Asset Documents. Any Pledgor or the Servicer may,
without the prior consent of the Collateral Agent, require that the Collateral
Custodian return each Required Asset Document or other Custodian Pledged
Collateral (a) delivered to the Collateral Custodian in error, (b) that is
required to be redelivered to such Pledgor in connection with the termination of
this Pledge Agreement or (c) as otherwise permitted by Section 8.11 of the
Credit Agreement and Sections 10.03 and 10.10 of the Indenture or as otherwise
permitted under the Indenture, in each case by submitting to the Collateral
Custodian (with a copy to the Collateral Agent) a written request in the form of
Exhibit 5(h) hereto (signed by such Pledgor or the Servicer, as applicable)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Pledge Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by such Pledgor,
the Collateral Agent or the Servicer, promptly, but in any event within five
Business Days, return the Required Asset Documents so requested to such Pledgor
or the Servicer, as applicable.

- 20 -



--------------------------------------------------------------------------------



 



     (j) Access to Certain Documentation and Information Regarding the
Collateral; Audits. The Collateral Custodian shall provide to the Collateral
Agent access to the Required Asset Documents and all other documentation
regarding the Custodian Pledged Collateral including in such cases where the
Collateral Agent is required in connection with the enforcement of the rights or
interests of the Secured Parties, or by applicable statutes or regulations, to
review such documentation, such access being afforded without charge but only
(i) upon reasonable prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and Collateral Custodian’s normal security and
confidentiality procedures. At the discretion of the Collateral Agent, the
Collateral Agent may, at the Pledgors’ expense, review the Servicer’s collection
and administration of the Custodian Pledged Collateral in order to assess
compliance by the Servicer with the Credit and Collection Policy, as well as
with this Pledge Agreement and may conduct an audit of the Custodian Pledged
Collateral and Required Asset Documents in conjunction with such a review;
provided that such review shall be no more frequent than twice each Fiscal Year
so long as no Default or Event of Default shall have occurred and be continuing,
and as often as may reasonably be desired in the event that a Default or an
Event of Default shall have occurred and be continuing. Such review shall be
reasonable in scope and shall be completed in a reasonable period of time.
Without limiting the foregoing provisions of this Section 5(j), from time to
time on request of the Collateral Agent, the Collateral Custodian shall permit
certified public accountants or other auditors acceptable to the Collateral
Agent to conduct, at the Servicer’s expense, a review of the Required Asset
Documents and all other documentation regarding the Custodian Pledged
Collateral; provided that such review shall be no more frequent than twice each
Fiscal Year so long as no Default or Event of Default shall have occurred and be
continuing, and as often as may reasonably be desired in the event that a
Default or an Event of Default shall have occurred and be continuing.
     (k) Security Interest. If the Collateral Custodian has or subsequently
obtains by agreement, operation of law, or otherwise a security interest in any
of the Custodian Pledged Collateral, the Collateral Custodian agrees that such
security interest shall be subordinated to the security interest of the
Collateral Agent.
     (l) Credit Agreement Termination Date. Promptly after the occurrence of the
Credit Agreement Termination Date, the Initial Borrower shall deliver to the
Collateral Custodian written notice that the Credit Agreement Termination Date
has occurred and the Collateral Custodian shall be entitled to conclusively rely
on such notice.
     6. Intentionally Omitted.
     7. Representations and Warranties of Pledgors. Each Pledgor hereby
represents and warrants to the Collateral Agent, for the benefit of the Secured
Parties, that so long as any of the Secured Obligations (other than unasserted
contingent indemnity obligations that survive termination of Secured Credit
Documents pursuant to the stated terms thereof) or any Senior Secured Notes
remain outstanding or any Secured Credit Document is in effect, and until all of
the Commitments under the Credit Agreement shall have been terminated:
     (a) Pledgor’s Legal Status. As of the date hereof, (a) such Pledgor is an
organization, as set forth on Schedule 7(a) attached hereto; (b) such
organization is of the type, and is organized in the jurisdiction, set forth on
Schedule 7(a) attached hereto; and (c) Schedule 7(a) hereto sets forth such
Pledgor’s organizational identification number or states that such Pledgor has
none.
     (b) Pledgor’s Legal Name. As of the date hereof, such Pledgor’s exact legal
name is that set forth on Schedule 7(a) attached hereto and on the signature
page hereof.
     (c) Intentionally Omitted.

- 21 -



--------------------------------------------------------------------------------



 



     (d) Asset Files and Checklist. Other than exceptions noted (which such
exceptions shall not in the aggregate be material) in any receipt delivered by
the Custodian pursuant to Section 5(b), the Asset Files and Asset Checklist in
respect of any Core Collateral are true, complete and correct in all material
respects.
     (e) Authority; Binding Obligation; No Conflict. Such Pledgor has full power
and authority to execute, deliver and perform its obligations in accordance with
the terms of this Pledge Agreement and to grant to the Collateral Agent the
security interest in the Core Collateral of such Pledgor pursuant hereto,
without the consent or approval of any other Person other than any consent or
approval which has been obtained and is in full force and effect. This Pledge
Agreement has been duly authorized, executed and delivered by such Pledgor and
is the legal, valid and binding obligation of such Pledgor, enforceable against
such Pledgor in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium, or similar laws or
equitable principles relating to or limiting creditors’ rights generally. The
granting to the Collateral Agent of the security interest in the Core Collateral
of such Pledgor hereunder does not and will not, with or without the passage of
time and/or the giving of notice (a) result in the existence or imposition of
any Lien nor obligate such Pledgor to create any Lien (other than such security
interest) in favor of any Person over all or any of its assets; (b) violate or
result in a default under, or give rise to a right of termination, amendment or
modification of any agreement, mortgage, bond or other instrument to which such
Pledgor is a party or which is binding upon such Pledgor or any of its assets;
(c) violate such Pledgor’s certificate of incorporation, partnership agreement,
limited liability company agreement, operating agreement, by-laws or other
organizational or charter documents; or (d) violate any law, regulation or
judicial order binding on such Pledgor or any of the Core Collateral of such
Pledgor.
     (f) Title to Collateral. The Pledged Collateral of such Pledgor is owned by
such Pledgor free and clear of any Lien, except for Permitted Liens. Such
Pledgor has not filed or consented to the filing and has no knowledge of the
filing of any financing statement or analogous document under the UCC or any
other applicable laws covering any Pledged Collateral of such Pledgor, except,
in each case, for Permitted Liens. There exists no “adverse claim” within the
meaning of Section 8-102 of the UCC with respect to the Core Collateral of such
Pledgor. None of the Pledged Notes or Loan Registers, as applicable, that
constitute or evidence Core Collateral has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any person other
than the Collateral Agent.
     (g) Pledged Collateral. As of the date hereof, set forth on Schedules 2(a)
and (b) attached hereto are complete and accurate lists and descriptions of all
the Pledged Collateral of such Pledgor constituting Core Collateral or
Subsidiary Capital Stock. All of the Subsidiary Capital Stock, attributable to
any Pledgor, is registered in the name of the applicable Pledgor.
     (h) Percentage Ownership. As of the date hereof, the Subsidiary Capital
Stock pledged by such Pledgor hereunder and listed on (i) Part A of
Schedule 2(b) constitutes all of the Subsidiary Capital Stock of Material
Pledged Subsidiaries owned by such Pledgor and (ii) Part B of Schedule 2(b)
constitutes all of the Subsidiary Capital Stock of other Subsidiaries owned by
such Pledgor that are not Material Pledged Subsidiaries (or, in the case of
Excluded Foreign Subsidiary Voting Stock, 66% of the outstanding Excluded
Foreign Subsidiary Voting Stock of such Subsidiary).
     (i) Due Authorization, Etc., of Capital Stock; Not Margin Stock. As of the
date hereof, the Material Pledged Subsidiary Capital Stock held by such Pledgor
listed on Schedule 2(b) attached hereto have been duly authorized and validly
issued and are fully paid and non-assessable (if such issuer is a corporation)
and are not subject to any options to purchase or any preemptive or similar
rights of any Person (other than the Initial Borrower or any Subsidiary in
respect of which a Purpose Statement on Federal Reserve Form FR U-1 has been
provided). None of the Pledged Capital Stock of such Pledgor

- 22 -



--------------------------------------------------------------------------------



 



constitutes Margin Stock (other than any shares of Capital Stock of the
Healthcare REIT listed on a U.S. national securities exchange or the NASDAQ
Stock Market and which are held by a Pledgor); provided, that in the event the
Capital Stock of Healthcare REIT becomes Margin Stock, such Capital Stock shall
cease to be Pledged Capital Stock until such time as a Purpose Statement on
Federal Reserve Form FR U-1 has been provided (unless such Pledged Capital Stock
has otherwise been released from the Pledged Collateral); and provided further
that the Initial Borrower shall deliver to the Collateral Agent not less than
thirty (30) days’ written notice of the anticipated effective date of any
registration statement in connection with the listing of any shares of the
Capital Stock of Healthcare REIT on a U.S. national securities exchange or the
NASDAQ Stock Market. All Pledged Notes issued by any Subsidiary or Affiliate of
any Pledgor have been, and to the extent that any Pledged Note is hereafter
issued, such Pledged Note will be, upon such issuance, duly and validly issued
by such issuer. All Pledged Notes and the Underlying Instruments of Noteless
Loans issued by any Subsidiary or Affiliate of any Pledgor and, to such
Pledgor’s knowledge, all other Pledged Notes and Underlying Instruments of
Noteless Loans are the legal, valid and binding obligation of the issuer
thereof.
     (j) Required Consents. Except as may be required in connection with any
disposition of any portion of the Pledged Collateral of such Pledgor by laws
affecting the offering and sale of securities generally, filings required under
the UCC and those that have been obtained prior to the date hereof, no consent
of any Person (including, without limitation, partners, shareholders or
creditors of such Pledgor or of any subsidiary of such Pledgor) and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental instrumentality is
required in connection with (i) the execution, delivery, performance, validity
or enforceability of this Pledge Agreement, (ii) the perfection or maintenance
of the security interest created hereby (including the first priority nature of
such security interest) or (iii) subject to (x) any consent required by
regulations of the Federal Deposit Insurance Corporation or the California
Department of Financial Institutions in the case of any Capital Stock of a
CapitalSource Bank Entity, (y) assignment restrictions applicable to any Loan
and (z) change of control or similar restrictions (the “Collateral
Restrictions”) arising under securitizations or indebtedness of Subsidiaries
that are not Credit Parties, the exercise by the Collateral Agent of the rights
provided for in this Pledge Agreement in respect of the Core Collateral
(including, without limitation, any sale or other disposition of any Pledged
Collateral by the Collateral Agent). Schedule 7(j) contains as of the date on
which any Compliance Certificate is delivered pursuant to the Credit Agreement
or Indenture, all Collateral Restrictions arising under securitizations or
Indebtedness of Material Pledged Subsidiaries (other than CapitalSource Bank).
With respect to any Fiscal Quarter or Fiscal Year, Schedule 7(j) may be updated
from time to time by the Borrower prior to the date on which any such Compliance
Certificate is delivered.
     (k) Nature of Security Interest.
     (i) Upon the delivery of the certificated Core Collateral held by such
Pledgor to the Collateral Custodian, as applicable, endorsed to the Collateral
Custodian, as applicable, or in blank, the pledge of the certificated Core
Collateral pursuant to this Pledge Agreement creates a valid and perfected first
priority security interest in all of the certificated Core Collateral, securing
the prompt and complete payment, performance and observance of the respective
Secured Obligations of such Pledgor.
     (ii) When UCC financing statements or other appropriate filings, recordings
or registrations containing a description of the Pledged Collateral of such
Pledgor have been filed in the appropriate governmental, municipal or other
office of such Pledgor’s jurisdiction of organization, which are all the
filings, recordings and registrations necessary to perfect the security interest
in favor of the Collateral Agent in respect of all Pledged Collateral of such
Pledgor in which the security interest may be perfected by filing, recording or
registration in the

- 23 -



--------------------------------------------------------------------------------



 



United States, no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law.
     (l) Amendment to Limited Liability Company Agreement. Except to the extent
not permitted pursuant to the terms of any securitization or other indebtedness
of a Subsidiary that is not a Credit Party set forth on Schedule 7(1) attached
hereto, the operating agreement or limited liability company agreement of each
Material Pledged Subsidiary, the Capital Stock of which is being pledged
hereunder that is a limited liability company has been amended to include the
provisions set forth in Exhibit 7(1) attached hereto.
     8. Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Pledge Agreement.
     (b) Due Authorization. The execution and delivery of this Pledge Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.
     (c) No Conflict. The execution and delivery of this Pledge Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Custodian is a party or by
which it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Pledge Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Pledge Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.
     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).
     9. Representations and Warranties of Servicer. The Servicer represents and
warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing limited liability company in good standing under the laws of Delaware.
It has full corporate power, authority and legal right to execute, deliver and
perform its obligations as Servicer under this Pledge Agreement.

- 24 -



--------------------------------------------------------------------------------



 



     (b) Due Authorization. The execution and delivery of this Pledge Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary limited liability company action on its part.
     (c) No Conflict. The execution and delivery of this Pledge Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Servicer is a party or by which it or
any of its property is bound.
     (d) No Violation. The execution and delivery of this Pledge Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Servicer, required in connection with the execution and delivery of this Pledge
Agreement, the performance by the Servicer of the transactions contemplated
hereby and the fulfillment by the Servicer of the terms hereof have been
obtained.
     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by applicable Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).
     (g) Reports Accurate. All written and electronic information, exhibits,
financial statements, documents, books, records or reports furnished by the
Servicer to the Collateral Agent or the Collateral Custodian in connection with
this Pledge Agreement are accurate, true and correct in all material respects.
     (h) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.
     10. Covenants. Each Pledgor hereby covenants and agrees, that so long as
any of the Secured Obligations (other than unasserted contingent indemnity
obligations that survive termination of the Secured Credit Documents pursuant to
the stated terms thereof) or any Senior Secured Notes remain outstanding or any
Secured Credit Document is in effect, and until all of the Commitments under the
Credit Agreement shall have been terminated, as follows:
     (a) Pledgor’s Legal Status. Except for the changes described on Schedule
10(a), not without providing at least 10 Business Days (or such shorter period
as the Collateral Agent may approve) prior written notice to the Collateral
Agent, such Pledgor shall not change its type of organization, jurisdiction of
organization or other legal structure in a manner that would affect the accuracy
of any information included on the financing statement of any Pledgor.
     (b) Pledgor’s Name. Without providing at least 10 Business Days (or such
shorter period as the Collateral Agent may approve) prior written notice to the
Collateral Agent, such Pledgor shall not change its name.
     (c) Pledgor’s Organizational Number. Without providing at least 10 Business
Days (or such shorter period as the Collateral Agent may approve) prior written
notice to the Collateral Agent, such Pledgor shall not change its organizational
identification number if it has one.

- 25 -



--------------------------------------------------------------------------------



 



     (d) Amendments to LLC Agreements. Except to the extent not permitted
pursuant to the terms of any securitization or other indebtedness of a
Subsidiary that is not a Credit Party set forth on Schedule 7(1) attached
hereto, such Pledgor shall cause the operating agreement or limited liability
company agreement of each of such Pledgor’s Material Pledged Subsidiaries that
is a limited liability company, (i) the Capital Stock of which is being pledged
hereunder prior to January 1, 2009 to be amended on or before January 15, 2009
and (ii) the Capital Stock of which is pledged hereunder on or after January 15,
2009 to be amended on or before the date of such pledge, in each case to include
the provisions set forth in Exhibit 7(1) attached hereto. Such Pledgor shall
deliver to the Administrative Agent, on or before January 15, 2009 for
Subsidiaries described in clause (i) above and on or before the date of the
pledge for Subsidiaries described in clause (ii) above, such amended operating
or limited liability company agreement certified by a Responsible Officer (or
other duly authorized officer) of such Pledgor to be true, correct and in effect
as of such date.
     (e) Taxes. Such Pledgor shall pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, (subject,
where applicable, to specified grace periods) all taxes, assessments,
governmental charges and levies upon the Pledged Collateral of such Pledgor or
incurred in connection with the Pledged Collateral of such Pledgor or in
connection with this Pledge Agreement, other than such taxes, assessments,
governmental charges and levies (i) currently being contested in good faith by
appropriate proceedings, (ii) for which reserves in conformity with GAAP with
respect thereto have been provided on the books of such Pledgor and (iii) for
which no Liens have attached as security therefor.
     (f) Title to Collateral. Except for the security interest herein granted
and Permitted Liens, such Pledgor shall be the owner of its Pledged Collateral
free from any Lien, and such Pledgor, at its sole cost and expense, shall defend
the same against all claims and demands of all Persons at any time claiming the
same or any interests therein adverse to the Collateral Agent.
     (g) Preservation of Pledged Collateral. Such Pledgor shall, except for
dispositions and intercompany transactions permitted under the Credit Agreement
(so long as the Credit Agreement Termination Date shall not have occurred) and
the Indenture, preserve and keep in full force and effect its interests in the
Pledged Collateral in a manner consistent with prudent industry practice, or,
where applicable, its Credit and Collection Policy, and defend, at its sole
expense, the title to the Pledged Collateral and any part of the Pledged
Collateral and following the occurrence and during the continuance of a Default
or Event of Default to cooperate fully with the Collateral Agent’s and
Collateral Custodian’s efforts to preserve the Pledged Collateral and to take
such actions to preserve the Pledged Collateral as the Collateral Agent may
reasonably request.
     (h) Amendments to Securitization and Other Documents. Such Pledgor shall
use commercially reasonable efforts to amend, no later than January 30, 2009,
the transaction documents and/or organizational documents related to each of the
following Material Pledged Subsidiaries: (A) CSE QRS Funding I, LLC (“QRS I”),
(B) CapitalSource Funding III, LLC (“Funding III”), (C) CS Funding VII Depositor
LLC (“Funding VII”) and (D) CapitalSource Real Estate Loan LLC, 2007-A
(“2007-A”) as may be necessary to (i) ensure that the Capital Stock of any
Domestic Securitization Note Subsidiary does not constitute Excluded Collateral
and (ii) permit the Collateral Agent or Collateral Custodian, as applicable,
exercise any remedies (including, without limitation, foreclosure) specified and
by law (including, without limitation, the UCC) or specified in any security
documents or other transaction documents related to such Material Pledged
Subsidiary.
     (i) Covered Entities. Notwithstanding anything to the contrary herein, it
is hereby acknowledged that with respect to Pledged Collateral consisting of
Capital Stock of any “Covered Entity” (as defined in either clause (a) or clause
(b) of the definition below), the exercise of certain of its remedies

- 26 -



--------------------------------------------------------------------------------



 



set forth in this Pledge Agreement related to such Capital Stock (1) may require
prior compliance with, or may not be permitted by, the terms of the LLC
Agreement of the respective Covered Entity as in effect on December 26, 2008 and
therefore exercising any such remedy could be subject to compliance with those
terms and (2) would cause a default or similar event pursuant to one or more
agreements in effect as of December 24, 2008 that are material to such Covered
Entity to the extent that a termination event arises from the change of control
and is not waived by the administrative agent or is not modified in accordance
with the obligations in Section 10(h). “Covered Entity” means (a) for purposes
of clause (1) above, Funding III, QRS I, CapitalSource Commercial Loan LLC,
2006-1, CapitalSource Commercial Loan LLC, 2006-2, CapitalSource Commercial Loan
LLC, 2007-1, CapitalSource Commercial Loan LLC, 2007-2, Funding VII,
CapitalSource Funding VIII LLC, CapitalSource Real Estate Loan LLC, 2006-A, and
2007-A, and (b) for purpose of clause (2) above, Funding VII, 2007-A and CS
Capital Advisors LLC.
     (j) Voting Rights. After the occurrence and during the continuance of an
Event of Default, such Pledgor shall not vote, consent, waive or ratify any
action taken, that would violate or be inconsistent with any of the terms and
provisions of this Pledge Agreement, or any of the other Secured Credit
Documents or that would materially impair the position or interest of the
Collateral Agent in the Pledged Collateral or dilute the Pledged Collateral, for
its benefit and the benefit of the other Secured Parties, under this Pledge
Agreement.
     (k) Distributions. After the occurrence and during the continuance of an
Event of Default and upon the request of the Collateral Agent, such Pledgor
shall cease to have the right to receive any dividend or distribution or other
benefit with respect to the Pledged Collateral and any such dividend,
distribution or other benefit received by such Pledgor shall be received in
trust for the benefit of the Collateral Agent pursuant to Section 17(d)(ii).
Except as provided herein or in the other Secured Credit Documents, Pledgors
shall be entitled to retain all distributions received by them from time to time
with respect to the Pledged Collateral.
     (l) Joinder. Such Pledgor consents to the exercise of the rights and
remedies of the Collateral Agent pursuant to the terms of this Pledge Agreement
and after the occurrence and during the continuance of an Event of Default, to
the admission of the Collateral Agent (and its assigns or designee) as a member,
partner or stockholder of any Subsidiary of such Pledgor the Pledged Collateral
of which has been pledged pursuant to this Pledge Agreement upon the Collateral
Agent’s acquisition of any of the Pledged Collateral pursuant to the terms of
this Pledge Agreement, with all of the rights and powers of a member, partner or
stockholder, as the case may be.
     (m) Amendments. Except for restrictions existing on the date hereof and
actions following the date hereof that, in each case, are not prohibited by
Section 5.36 of the Credit Agreement or Section 4.08 of the Indenture, such
Pledgor shall not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral.
     (n) Compliance with Securities Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, such Pledgor shall file all
reports and other information now or hereafter required to be filed by such
Pledgor with the United States Securities and Exchange Commission and any other
state, federal or foreign agency in connection with the ownership of the Pledged
Collateral of such Pledgor.
     (o) Collateral Custodian. Except as otherwise permitted by this Pledge
Agreement, such Pledgor shall not cause, and shall use commercially reasonable
efforts to cause the Collateral Custodian not to permit any Pledged Collateral
that is or at any time becomes subject to a custodial arrangement

- 27 -



--------------------------------------------------------------------------------



 



with the Collateral Custodian to be held by any Person other than the Collateral
Custodian or the Collateral Agent.
     (p) Schedules Update. Concurrently with the delivery to the Collateral
Agent or the Note Trustee, as applicable, of any Compliance Certificate pursuant
to the Credit Agreement or the Indenture, such Pledgor shall deliver to the
Collateral Agent updated Schedules 2(a), 2(b) and 7(a), as applicable,
reflecting any additional information since the prior date on which such
Schedules were delivered to the Collateral Agent.
     (q) Joinder. The Initial Borrower and such Pledgor, as applicable, shall
cause each Subsidiary which, from time to time, after the date hereof, shall be
required pursuant to the provisions of the Credit Agreement or the Indenture, or
for which the Initial Borrower shall determine advisable on a voluntary basis,
to grant a first priority perfected security interest in any of its assets to
the Collateral Agent, by promptly executing a joinder to this Pledge Agreement
substantially in the form attached hereto as Exhibit 10(q) and any additional
documents, instruments or agreements consistent with the requirements hereof as
the Collateral Agent shall reasonably request. Upon execution and delivery of
such joinder, such Subsidiary shall constitute a “Pledgor” for all purposes
hereunder with the same force and effect as if originally named a Pledgor
herein. The execution and delivery of such joinder agreement shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.
     (r) Further Assurances. Such Pledgor will, from time to time, at its
expense, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary, or that the Collateral Agent may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby by such Pledgor or to enable the Collateral Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral of such Pledgor; provided, however, that so long as no Event
of Default shall have occurred and be continuing, the perfection obligations
with respect to Residual Collateral of the Pledgors pursuant to this Pledge
Agreement shall be limited to such actions as are necessary or desirable to
perfect security interests by the filing of a financing statement in the
jurisdiction of each Pledgor’s location (as defined in §9-307 of the UCC).
     11. Covenants of the Collateral Custodian.
     (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.
     (b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a material adverse effect.
     (c) Location of Required Asset Documents. The Required Asset Documents
shall remain at all times in the possession of the Collateral Custodian at the
address set forth herein unless notice of a different address is given in
accordance with the terms hereof or unless the Collateral Agent agrees (if
required hereunder) to allow certain Required Asset Documents to be released to
the Servicer in connection with the servicing of such Required Asset Documents.

- 28 -



--------------------------------------------------------------------------------



 



     (d) Required Asset Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Asset Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.
     (e) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee without the prior written
approval of the Collateral Agent.
     12. Covenants of Servicer.
     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Pledged Collateral
or any part thereof
     (b) Obligations and Compliance with Pledged Collateral. The Servicer will
duly fulfill and comply with all its obligations under this Agreement in
connection with each Pledged Collateral.
     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Pledged Collateral from the location referred to in Section 26, or change the
jurisdiction of its formation, or (y) move, or consent to the Collateral
Custodian moving, the Required Asset Documents and Asset Files from the location
thereof on the date hereof, unless the Servicer has given at least thirty
(30) days’ written notice to the Collateral Agent and all actions required under
the UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Collateral Agent as collateral agent for the
Secured Parties in the Pledged Collateral have been taken.
     13. Power of Attorney for Perfection of Liens. Each Pledgor hereby
irrevocably makes, constitutes and appoints the Collateral Agent, its nominee or
any other Person whom the Collateral Agent may designate, as such Pledgor’s
attorney-in-fact with full power and for the limited purpose to file any
financing statements, or amendments and supplements to financing statements,
continuation financing statements, notices or any similar documents which in the
Collateral Agent’s discretion would be necessary or appropriate in order to
perfect, maintain perfection of, preserve or protect the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as any of the Secured Obligations or any Senior
Secured Notes remain outstanding or any Secured Credit Document is in effect,
and until all of the Commitments under the Credit Agreement shall have been
terminated. In the event for any reason the law of any jurisdiction other than
New York becomes or is applicable to the Pledged Collateral of any Pledgor or
any part thereof, or to any of the Secured Obligations, such Pledgor agrees to
execute and deliver all such instruments and to do all such other things as the
Collateral Agent in its sole discretion reasonably deems necessary or
appropriate to preserve, protect and enforce the security interests of the
Collateral Agent under the law of such other jurisdiction (and, if a Pledgor
shall fail to do so promptly upon the request of the Collateral Agent, then the
Collateral Agent may execute any and all such requested documents on behalf of
such Pledgor pursuant to the power of attorney granted hereinabove).
     14. Performance of Obligations; Advances by Collateral Agent. On failure of
any Pledgor to perform any of the covenants and agreements contained herein, the
Collateral Agent may with the passage of any applicable cure period, at its sole
option and in its sole discretion, perform or cause to be performed the same and
in so doing may expend such sums as the Collateral Agent may deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Collateral Agent may make for the
protection of the security interest hereof or may be compelled to make by
operation of law. All such

- 29 -



--------------------------------------------------------------------------------



 



sums and amounts so expended shall be repayable by the Pledgors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the ABR Default Rate under the Credit Agreement. No
such performance of any covenant or agreement by the Collateral Agent on behalf
of any Pledgor, and no such advance or expenditure therefor, shall relieve the
Pledgors of any default under the terms of this Pledge Agreement or the other
Secured Credit Documents. The Collateral Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
     15. Events of Default. The occurrence of an event which under the Credit
Agreement, the Indenture or the Senior Secured Notes would constitute an Event
of Default shall be an event of default hereunder (an “Event of Default”).
     16. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Collateral Agent shall have, in respect of the
Pledged Collateral of any Pledgor, in addition to the rights and remedies
provided herein or in the other Secured Credit Documents, or by law, the rights
and remedies of a secured party under the UCC or any other applicable law.
     (b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section 16(b) and without notice, the Collateral Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable, for cash,
credit or for future delivery or otherwise in accordance with applicable law.
Neither the Collateral Agent’s compliance with any applicable state or federal
law in the conduct of such sale, nor its disclaimer of any warranties relating
to the Pledged Collateral, shall be considered to adversely affect the
commercial reasonableness of such sale. No demand, advertisement or notice, all
of which are hereby expressly waived, shall be required in connection with any
sale or other disposition of any part of the Pledged Collateral of a Pledgor
that threatens to decline speedily in value or that is of a type customarily
sold on a recognized market; otherwise the Collateral Agent shall give the
relevant Pledgor at least ten (10) days’ prior notice of the time and place of
any public sale and of the time after which any private sale or other
disposition is to be made, which notice such Pledgor agrees is commercially
reasonable. The Collateral Agent and the Secured Parties (other than the Initial
Borrower) shall not be obligated to make any sale or other disposition of the
Pledged Collateral regardless of notice having been given. To the extent
permitted by law, any Secured Party (other than the Initial Borrower) may be a
purchaser at any such sale. To the extent permitted by applicable law, each of
the Pledgors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable law, the Collateral Agent and
the Secured Parties (other than the Initial Borrower) may postpone or cause the
postponement of the sale of all or any portion of the Pledged Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Collateral Agent and the Secured Parties
(other than the Initial Borrower) may further postpone such sale by announcement
made at such time and place.

- 30 -



--------------------------------------------------------------------------------



 



     (c) Registration Rights. If the Collateral Agent shall determine to
exercise its right to sell all or any of the Pledged Collateral, each Pledgor
agrees that, upon request of the Collateral Agent (which request may be made by
the Collateral Agent in its sole discretion), such Pledgor will, at its own
expense:
     (i) execute and deliver, and use its best efforts to cause each issuer of
the Pledged Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Collateral Agent, advisable to file a registration statement
covering such Pledged Collateral under the provisions of the Securities Act of
1933 and to use its best efforts to cause the registration statement relating
thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act of 1933 and the rules and regulations of the
Securities and Exchange Commission applicable thereto;
     (ii) use its best efforts to qualify the Pledged Collateral under all
applicable state securities or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of the Pledged Collateral, as requested by
the Collateral Agent;
     (iii) cause each issuer to make available to its security holders, as soon
as practicable, an earnings statement which will satisfy the provisions of
Section 17(a) of the Securities Act of 1933;
     (iv) to use its best efforts to do or cause to be done all such other acts
and things as may be necessary to make such sale of the Pledged Collateral or
any part thereof valid and binding and in compliance with applicable law; and
     (v) bear all costs and expenses, including reasonable attorneys’ fees, of
carrying out its obligations under this Section 16.
     Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 16(c) will cause irreparable injury to the Collateral Agent,
that Collateral Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
16(c) shall be specifically enforceable against such Pledgor, and such Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section 16(c) shall in any way alter
the other rights of the Collateral Agent under this Pledge Agreement.
     In the event of any public sale described in this Section 16(c), each
Pledgor (other than the SN Note Obligors with respect to the Note Obligations,
but without limiting the obligation of any SN Note Obligor to provide the
indemnity, pay and reimburse costs and expenses and hold harmless as required
hereby with respect to the SN Intercompany Notes Obligations) agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties (other
than the Initial Borrower) and each of their respective directors, officers,
employees and agents from and against any loss, fee, cost, expense, damage,
liability or claim, joint or several, to which any such Persons may become
subject or for which any of them may be liable, under the Securities Act of 1933
or otherwise, insofar as such losses, fees, costs, expenses, damages,
liabilities or claims (or any litigation commenced or threatened in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus,
registration statement, prospectus or other such document published by or at the

- 31 -



--------------------------------------------------------------------------------



 



direction of a Pledgor or filed by or at the direction of a Pledgor in
connection with such public sale, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading and will reimburse Collateral Agent and such
other Persons for any legal or other expenses reasonably incurred by the
Collateral Agent and such other Persons in connection with any litigation, of
any nature whatsoever, commenced or threatened in respect thereof (including all
fees, costs and expenses whatsoever reasonably incurred by the Collateral Agent
and such other Persons and counsel for the Collateral Agent and such other
Persons in investigating, preparing for, defending against or providing
evidence, producing documents or taking any other action in respect of, any such
commenced or threatened litigation or any claims asserted). This indemnity shall
be in addition to any liability which any Pledgor may otherwise have and shall
extend upon the same terms and conditions to each Person, if any, that controls
the Collateral Agent or such persons within the meaning of the Securities Act of
1933.
     (d) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Collateral Agent may deem
it impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Collateral Agent may, therefore, determine to make one
or more private sales of any such Pledged Collateral to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
Pledged Collateral for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such Pledged Collateral for the
period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act of
1933. Each Pledgor further acknowledges and agrees that any offer to sell such
Pledged Collateral which has been (i) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (ii) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent may, in
such event, bid for the purchase of such Pledged Collateral.
     (e) Actions With Respect to Pledged Collateral. Subject to Section 36, the
Secured Parties agree that this Pledge Agreement may be enforced only by the
action of the Collateral Agent, acting upon the instructions of the Required
Creditors, and that no other Secured Party shall have any right individually to
seek to enforce or to enforce this Pledge Agreement or to realize upon the
security to be granted hereby. Notwithstanding any provision of this Pledge
Agreement to the contrary, to the extent any provision in this Pledge Agreement
conflicts with the Intercreditor Agreement, then the Intercreditor Agreement
shall prevail, other than with respect to the Collateral Custodian as set forth
in Section 5 hereof.
     (f) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Collateral Agent shall have provided such notices, however, the Collateral Agent
shall not be deemed to have retained any Pledged Collateral in satisfaction of
any Secured Obligations for any reason.

- 32 -



--------------------------------------------------------------------------------



 



     (g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the Secured Parties are legally entitled, the Pledgors (other than the SN Note
Obligors with respect to the Note Obligations) shall be jointly and severally
liable for the deficiency, together with interest thereon at the ABR Default
Rate under the Credit Agreement, together with the costs of collection and the
reasonable fees of any attorneys employed by the Collateral Agent to collect
such deficiency. Any surplus remaining after the full payment and satisfaction
of the Secured Obligations shall be returned to the Pledgors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.
     (h) Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Collateral Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Collateral Agent shall have the
right, in its sole discretion, to determine which rights, Liens or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or any of the Collateral Agent’s rights or the Secured Obligations under this
Pledge Agreement or under any other of the Secured Credit Documents.
     17. Rights of the Collateral Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein and in the other Secured Credit Documents, each Pledgor hereby designates
and appoints the Collateral Agent, on behalf of the Secured Parties, and each of
its designees or agents as attorney-in-fact of such Pledgor, irrevocably and
with power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Collateral Agent may reasonably determine in respect of such Pledged Collateral;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;
     (iii) to defend, settle, adjust or compromise any action, suit or
proceeding brought with respect to the Pledged Collateral and, in connection
therewith, give such discharge or release as the Collateral Agent may deem
reasonably appropriate;
     (iv) to pay or discharge taxes or Liens levied or placed on or threatened
against the Pledged Collateral;
     (v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;
     (vi) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral of such Pledgor;
     (vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;

- 33 -



--------------------------------------------------------------------------------



 



     (viii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and Liens granted in this Pledge Agreement and in order to
fully consummate all of the transactions contemplated herein;
     (ix) to exchange any of the Pledged Collateral of such Pledgor or other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Pledged Collateral of such Pledgor with any committee, depository,
transfer agent, registrar or other designated agency upon such terms as the
Collateral Agent may determine;
     (x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, authorizing the transfer of any or all of the Pledged
Collateral of such Pledgor into the name of the Collateral Agent or into the
name of any transferee to whom the Pledged Collateral of such Pledgor or any
part thereof may be sold pursuant to Section 16 hereof; and
     (xi) to do and perform all such other acts and things as the Collateral
Agent may deem to be necessary, proper or convenient in connection with the
Pledged Collateral of such Pledgor.
     This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than unasserted
contingent indemnity obligations that survive the termination of the Secured
Credit Documents pursuant to the stated terms thereof) or any Senior Secured
Notes remain outstanding or any Secured Credit Document is in effect, and until
all of the Commitments under the Credit Agreement shall have been terminated.
The Collateral Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Collateral Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Collateral Agent
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct, as finally determined by a court of competent jurisdiction.
This power of attorney is conferred on the Collateral Agent solely to protect,
preserve and realize upon its security interest in the Pledged Collateral.
     (b) The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Collateral Agent hereunder, which shall include the selection of an
appropriate collateral custodian, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that Pledgors shall be responsible for preservation of all rights in the Pledged
Collateral of such Pledgor, and the Collateral Agent shall be relieved of all
responsibility for Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral if such Pledged Collateral is in the possession of the Collateral
Custodian or with respect to Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, it being understood that the
Collateral Agent shall not have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Collateral, whether or not the Collateral
Agent has or is deemed to have knowledge of such matters; or (ii) taking any
necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.
     (c) Voting Rights in Respect of the Pledged Collateral.

- 34 -



--------------------------------------------------------------------------------



 



     (i) So long as no Default or Event of Default shall have occurred and is
continuing, to the extent permitted by law, each Pledgor may exercise any and
all voting and other consensual rights pertaining to the Pledged Collateral of
such Pledgor or any part thereof for any purpose not inconsistent with the terms
of this Pledge Agreement, the Credit Agreement or the Indenture.
     (ii) Subject to subsection (d) of this Section 17 and any consent required
by regulations of the Federal Deposit Insurance Corporation or the California
Department of Financial Institutions in the case of any Capital Stock of a
CapitalSource Bank Entity, upon the occurrence and during the continuance of a
Default or Event of Default, all rights of a Pledgor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to paragraph (i) of this subsection (c) shall cease and all such rights
shall thereupon become vested in the Collateral Agent which shall then have the
right to exercise such voting and other consensual rights.
     (d) Dividend and Distribution Rights in Respect of the Pledged Collateral.
     (i) So long as no Default or Event of Default has occurred and is
continuing, each Pledgor may receive and retain any and all dividends (other
than dividends payable in the form of Capital Stock and other dividends
constituting Pledged Collateral which are required to be delivered to the
Collateral Agent or Collateral Custodian, as applicable, pursuant to Section 4
above), distributions or interest paid in respect of the Pledged Collateral to
the extent they are allowed under the Credit Agreement and the Indenture.
     (ii) Upon the occurrence and during the continuance of a Default or Event
of Default:
     (A) all rights of a Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection (d) shall cease and all such rights
shall thereupon be vested in the Collateral Agent, which shall then have the
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and
     (B) all dividends, distributions and interest payments which are received
by a Pledgor contrary to the provisions of clause (A) of this subsection
(ii) shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other property or funds of such Pledgor, and shall be
forthwith paid over to the Collateral Agent as Pledged Collateral in the exact
form received, to be held by the Collateral Agent, as Pledged Collateral and as
further collateral security for the Secured Obligations.
     (e) Release of Pledged Collateral. The Collateral Agent may, in accordance
with the Credit Agreement and the Indenture, release any of the Pledged
Collateral from this Pledge Agreement or may substitute any of the Pledged
Collateral for other Pledged Collateral without altering, varying or diminishing
in any way the force, effect, or Lien of this Pledge Agreement as to any Pledged
Collateral not expressly released or substituted, and this Pledge Agreement
shall continue as a first priority Lien on all Pledged Collateral not expressly
released or substituted; provided that Custodian Pledged Collateral shall be
released from the Lien of this Pledge Agreement in accordance with Section 5 of
this Pledge Agreement; provided further that all Pledged Collateral (including
Custodian Pledged Collateral) shall be released from the Lien of this Pledge
Agreement in accordance with Section 8.11 of the Credit Agreement and
Sections 10.03 and 10.10 of the Indenture or as otherwise permitted under the
Indenture. In connection with any such release, the Collateral Agent agrees to
promptly deliver, at the Pledgors’ cost

- 35 -



--------------------------------------------------------------------------------



 



and expense, any portion of the Pledged Collateral in the possession of the
Collateral Agent or its agent to the Servicer or the related Pledgor.
     (f) THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY SECURED CREDIT DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF ANY TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.
     (g) Resignation and Other Matters. Notwithstanding anything to the contrary
in this Agreement, the Collateral Agent may resign at any time as Collateral
Agent under this Pledge Agreement (and shall be discharged from its duties and
obligations hereunder) as provided in Section 4.06 of the Intercreditor
Agreement. Sections 4.03, 4.04 and 4.05 of the Intercreditor Agreement shall be
applicable to this Pledge Agreement as set forth herein mutatis mutandis.
     18. The Collateral Agent’s Duties of Reasonable Care. To the extent that
applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Pledgor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Agent (i) to advertise
dispositions of Pledged Collateral of such Pledgor through publications or media
of general circulation; (ii) to contact other persons, whether or not in the
same business as such Pledgor, for expressions of interest in acquiring all or
any portion of the Pledged Collateral of such Pledgor; (iii) to hire one or more
professional auctioneers to assist in the disposition of Pledged Collateral of
such Pledgor; (iv) to disclaim disposition warranties; or (v) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of brokers,
consultants and other professionals to assist the Collateral Agent in the
disposition of any of the Pledged Collateral of such Pledgor. Each Pledgor
acknowledges that the purpose of this Section 18 is to provide non-exhaustive
indications of what actions or omissions by the Collateral Agent would not be
commercially unreasonable in the Collateral Agent’s exercise of remedies against
the Pledged Collateral of such Pledgor and that other actions or omissions by
the Collateral Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 18. Without limiting the
foregoing, nothing contained in this Section 18 shall be construed to grant any
rights to any Pledgor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Pledge Agreement or by applicable law
in the absence of this Section 18. Such Pledgor waives any restriction or
obligation imposed on the Collateral Agent under Sections 9-207(c)(1) and
9-207(c)(2) of the UCC.
     19. Marshalling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to this Pledge
Agreement and the Pledged Collateral) for, or other assurances of payment of,
the Secured Obligations or any of them or to resort to such collateral security
or other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, each Pledgor hereby
agrees that it shall not invoke any law relating to the marshalling of
collateral that might cause delay in or impede the enforcement of the Collateral
Agent’s rights under this Pledge Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, such Pledgor hereby irrevocably waives the benefits of all such
laws.
     20. Application of Proceeds.

- 36 -



--------------------------------------------------------------------------------



 



     (a) All moneys or other proceeds collected by the Collateral Agent upon any
sale or other disposition of or realization upon the Pledged Collateral after an
Event of Default pursuant to the terms of this Pledge Agreement, together with
all other moneys or other proceeds received by the Collateral Agent hereunder,
shall be applied to the payment of the Secured Obligations secured by such
Pledged Collateral, moneys or proceeds as follows:
     (i) first, to the payment of all Secured Obligations owing to the
Collateral Agent or the Collateral Custodian, as the case may be, of the type
described in clauses (e), (f) and (g) of Section 3 of this Pledge Agreement;
     (ii) second, to the extent moneys remain after the application pursuant to
the preceding clause (i), in accordance with Section 2.01 of the Intercreditor
Agreement; and
     (iii) third, to the extent moneys remain after the application pursuant to
the preceding clauses (i) and (ii), and following termination of this Pledge
Agreement pursuant to Section 22(a) hereof, to the relevant Pledgor or to
whomever may be lawfully entitled to receive such surplus.
     (b) All payments required to be made hereunder shall be made (x) if to the
Credit Agreement Secured Parties, to the Administrative Agent for the account of
the Credit Agreement Secured Parties and (y) if to the Notes Secured Parties
(including as a result of any payments made in respect of the SN Intercompany
Notes Obligations), to the Note Trustee for the account of the Notes Secured
Parties.
     (c) For purposes of applying payments received in accordance with this
Section 20, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent, as Authorized Representative under the Credit Agreement,
and (ii) the Note Trustee, as Authorized Representative under the Indenture, for
a determination (which the Administrative Agent, the Note Trustee and the
Secured Parties agree to provide upon request of the Collateral Agent), of the
outstanding Secured Obligations owed to the respective Secured Parties.
     (d) Each Pledgor irrevocably waives the right to direct the application of
such payments and proceeds and acknowledges and agrees that the Collateral Agent
shall have the continuing and exclusive right to apply and reapply any and all
such proceeds in the Collateral Agent’s sole discretion, notwithstanding any
entry to the contrary upon any of its books and records.
     21. Certain Costs.
     (a) In addition to the provisions of Section 9.5 of the Credit Agreement
and Section 7.07 of the Indenture if at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Collateral Agent (i) employs
counsel to prepare or consider amendments, waivers or consents with respect to
this Pledge Agreement, or to take action or make a response in or with respect
to any legal or arbitral proceeding relating to this Pledge Agreement or
relating to the Pledged Collateral, then the Pledgors agree to promptly pay any
and all reasonable costs and expenses of the Collateral Agent or (ii) employs
counsel or any other Person to protect the Pledged Collateral or exercise any
rights or remedies under this Pledge Agreement or with respect to the Pledged
Collateral, then the Pledgors (other than the SN Note Obligors with respect to
the Note Obligations, but without limiting the obligation of any SN Note Obligor
to pay any amounts, costs and expenses required hereby with respect to the SN
Intercompany Notes Obligations) agree to promptly pay upon demand any and all
such costs and expenses of the Collateral Agent or the Secured Parties, all of
which such costs and expenses set forth in clauses (i) and (ii) shall constitute
Secured Obligations hereunder.

- 37 -



--------------------------------------------------------------------------------



 



     (b) The Pledgors (other than the SN Note Obligors with respect to the Note
Obligations, but without limiting the obligation of any SN Note Obligor to pay
any amounts, costs and expenses required hereby with respect to the SN
Intercompany Notes Obligations) shall pay on demand to the Collateral Agent, the
Collateral Custodian and each of the Secured Parties all costs and expenses
incurred by the Collateral Agent, the Collateral Custodian or any such Secured
Party, including, but not limited to, reasonable attorneys’ fees and court
costs, in obtaining or liquidating the Pledged Collateral, in enforcing payment
of the Secured Obligations, or in the prosecution or defense of any action or
proceeding by or against the Collateral Agent, the Collateral Custodian or the
Secured Parties or the Pledgors concerning any matter arising out of or
connected with this Pledge Agreement, any Pledged Collateral or the Secured
Obligations, including, without limitation, any of the foregoing arising in,
arising under or related to a case under the Bankruptcy Code.
     (c) For the avoidance of doubt, all of the costs and expenses owed or
payable under this Section 21 shall constitute Secured Obligations hereunder.
     22. Continuing Agreement.
     (a) This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations (other than unasserted contingent indemnity obligations that survive
termination of the Secured Credit Documents pursuant to the stated terms
thereof) or any Senior Secured Notes remain outstanding or any Secured Credit
Document is in effect, and until all of the Commitments under the Credit
Agreement shall have been terminated. Upon such payment and termination, this
Pledge Agreement shall be automatically terminated and the Collateral Agent and
the Secured Parties (and the Collateral Custodian, in accordance with Section 5)
shall, upon the request and at the expense of the Pledgors, forthwith release
all of the Liens and security interests granted hereunder and shall deliver all
documents evidencing the Pledged Collateral, all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.
     (b) This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
without limitation any legal fees and disbursements) incurred by the Collateral
Agent or any Secured Party in defending and enforcing such reinstatement shall
be deemed to be included as a part of the Secured Obligations.
     23. Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated unless in writing duly signed by each of the Pledgors directly
affected thereby and the Collateral Agent (acting at the direction of the
Authorized Representative for the Required Creditors (as defined in the
Intercreditor Agreement but without the proviso in Clause (i) of the definition
thereof)); provided, that (i) Sections 5, 8 and 11 shall not be amended without
the written consent of the Collateral Custodian and (ii) Sections 5, 9 and 12
shall not be amended without the written consent of the Servicer(s); provided,
further, that any amendment, waiver, modification, change, discharge or
termination (w) affecting the rights or benefits of the Secured Parties of a
single Series of Secured Obligations (and not all Secured Parties in a like or
similar manner) shall require the written consent of the Requisite Holders or
the Authorized Representative (acting at the direction of the applicable
Requisite Holder or otherwise pursuant to its authority under the Credit

- 38 -



--------------------------------------------------------------------------------



 



Agreement or the Indenture) of such affected Series of Secured Obligations,
(x) adversely affecting the rights or benefits of a single Secured Party (and
not all Secured Parties of the same Series in a like or similar manner) shall
require the written consent of the Secured Party so affected, (y) that is
material and adverse to the interests of any Series of Secured Obligations shall
require the written consent of the Requisite Holders or an Authorized
Representative (acting at the direction of the applicable Requisite Holder or
otherwise pursuant to its authority under the Credit Agreement or the Indenture)
of such affected Series of Secured Obligations and (z) releasing all or
substantially all, or any substantial portion of, the Pledged Collateral shall
require the prior written consent of all of the Lenders and all of the Holders
(except as expressly permitted under the Credit Agreement and the Indenture).
     24. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and the Secured Parties and their successors and permitted assigns;
provided, however, that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of the Collateral Agent
and the Requisite Holders or the Authorized Representative (acting at the
direction of the applicable Requisite Holders or otherwise pursuant to its
authority under the Credit Agreement or the Indenture). Without limitation of
the foregoing, the Initial Borrower’s rights under the SN Intercompany Notes
arising under this Pledge Agreement shall be collaterally assigned to the Note
Trustee for the benefit of the Holders pursuant to the Pledge and Assignment. To
the fullest extent permitted by law, each Pledgor hereby releases the Collateral
Agent and each Secured Party (other than the Initial Borrower), each of their
respective officers, employees and agents and each of their respective
successors and assigns, from any liability for any act or omission relating to
this Pledge Agreement or the Pledged Collateral, except for any liability
arising from the gross negligence or willful misconduct of the Collateral Agent
or such Secured Party or their respective officers, employees and agents, in
each case as finally determined by a court of competent jurisdiction.
     25. Intentionally Omitted.
     26. Notices. All notices required or permitted to be given under this
Pledge Agreement shall be in conformance with Section 5.01 of the Intercreditor
Agreement and with respect to notices to be given to the Pledgors, Section 9.2
of the Credit Agreement; provided that any notices to the Servicer(s) and the
Collateral Custodian shall be addressed as set forth below:
Servicer:
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
Attn: Chief Financial Officer
Fax: 301-272-3414

- 39 -



--------------------------------------------------------------------------------



 



Collateral Custodian:
Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, MN 55414
Attn: Corporate Trust Services — Asset-Backed Securities Vault
Tel: 612-667-8058
Fax: 612-667-1080
     27. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.
     28. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Pledge Agreement.
     29. Governing Law. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     30. Waiver of Jury Trial. THE PLEDGORS, THE COLLATERAL AGENT, THE
COLLATERAL CUSTODIAN AND THE SERVICER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN. The Pledgors, the Collateral Agent, the Collateral Custodian and the
Servicer agree not to assert any claim against any other party to this Pledge
Agreement or any of their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.
     31. Consent to Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Pledge Agreement shall be brought in the courts
of the State of New York in New York County or of the United States for the
Southern District of New York, and, by execution and delivery of this Pledge
Agreement, each of the Pledgors, the Collateral Agent, the Collateral Custodian
and the Servicer accepts, for itself and in connection with its Properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Pledge Agreement from which no appeal has been taken or
is available. Each of the Pledgors, the Collateral Agent, the Collateral
Custodian and the Servicer irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid and return receipt requested, to it at its address set forth in
Section 5.01 of the Intercreditor Agreement, with respect to notices to the
Servicer or the Collateral Custodian, at its address set forth in Section 26 of
this Pledge Agreement, and with respect to notices to any Pledgor, at its
address set forth in Section 9.2 of the Credit Agreement, or at such other
address of which the Collateral Agent shall have been notified pursuant thereto,
such service being hereby acknowledged by such Pledgor to be effective and
binding service in every respect. Each of the Pledgors, the Collateral Agent,
the Collateral Custodian and the Servicer irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter

- 40 -



--------------------------------------------------------------------------------



 



have to the bringing of any such action or proceeding in any such jurisdiction.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of any Secured Party to bring
proceedings against any Pledgor in the court of any other jurisdiction.
     32. Severability. If any provision of this Pledge Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     33. Entirety. This Pledge Agreement and the other Secured Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements (including the Original Pledge Agreement) and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to this Pledge Agreement, the other Secured Credit
Documents, or the transactions contemplated herein and therein.
     34. Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement and the other
Secured Credit Documents and the issuance of the Senior Secured Notes.
     35. Joint and Several Obligations of Pledgors.
     (a) Each of the Pledgors (other than the SN Note Obligors with respect to
the Note Obligations) is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement and the Senior Secured Notes, for the mutual benefit,
directly and indirectly, of each of the Pledgors and in consideration of the
undertakings of each of the Pledgors (other than the SN Note Obligors with
respect to the Note Obligations) to accept joint and several liability for the
obligations of each of them.
     (b) Each of the Pledgors (other than the SN Note Obligors with respect to
the Note Obligations) jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors (other than the SN Note Obligors
with respect to the Note Obligations) with respect to the payment and
performance of all of the Secured Obligations (other than the SN Note Obligators
with respect to the Note Obligations) arising under this Pledge Agreement and
the other Secured Credit Documents, it being the intention of the parties hereto
that all the Secured Obligations shall be the joint and several obligations of
each of the Pledgors (other than the SN Note Obligors with respect to the Note
Obligations) without preferences or distinction among them.
     (c) Notwithstanding any provision to the contrary contained herein or in
any other of the Secured Credit Documents, to the extent the obligations of a
Pledgor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Pledgor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the U.S. Bankruptcy Code).

- 41 -



--------------------------------------------------------------------------------



 



     36. Rights of Required Creditors. All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, may be exercised by the
Required Creditors.
     37. Servicing of REO Assets.
     (a) If, in the reasonable business judgment of the Servicer, it becomes
necessary to convert any Loan that is secured by a Mortgage or real property and
included in the Pledged Collateral into an REO Asset, the Servicer shall first
cause the Pledgor that owns the Loan to transfer and assign such Loan (or the
portion thereof owned by such entity) to a special purpose vehicle (the “ REO
Asset Owner”) using a contribution agreement substantially in the form of
Exhibit 37(a). All Capital Stock of the REO Asset Owner acquired by the
applicable Pledgor shall immediately become a part of the Pledged Collateral and
be subject to the grant of a security interest under Section 2(a). The REO Asset
Owner shall be formed and operated pursuant to a limited liability company
operating agreement substantially in the form as Exhibit 37(b), with any
alterations thereto as reasonably agreed to by the Servicer and the Collateral
Agent. After execution thereof, the Servicer shall prevent the REO Asset Owner
from agreeing to any amendment or other modification of the REO Asset Owner’s
limited liability company operating agreement without first obtaining the
written consent of the Collateral Agent. The Servicer shall cause each REO Asset
to be serviced (i) in accordance with Applicable Laws, (ii) with reasonable care
and diligence, (iii) in accordance with the applicable REO Asset Owner’s limited
liability company operating agreement, (iv) in accordance with the Credit and
Collection Policy and (v) with a view toward maximizing recoveries on such REO
Asset (collectively, the “ REO Servicing Standard”). Any “Distributable Cash”
(as defined in the respective REO Asset Owner’s limited liability company
operating agreement) and any other recoveries with respect to the applicable REO
Asset or REO Asset Owner that are attributable to any Pledgor shall be promptly
distributed to such Pledgor in accordance with the REO Asset Owner’s limited
liability company operating agreement and shall immediately become a part of the
Pledged Collateral. At all times prior to the “Threshold Date” (as defined in
the applicable REO Asset Owner limited liability company operating agreement),
the Servicer shall not permit the REO Asset Owner to undertake any of the
activities set forth in Section 9.4(c) (or comparable section) of such REO Asset
Owner’s limited liability company operating agreement.
     (b) In the event that title to any Related Property is acquired on behalf
of the REO Asset Owner for the benefit of its members in foreclosure, by deed in
lieu of foreclosure or upon abandonment or reclamation from bankruptcy, the deed
or certificate of sale shall be taken in the name of a REO Asset Owner. The
Servicer shall cause the REO Asset Owner to manage, conserve, protect and
operate each REO Asset for its members solely for the purpose of its prompt
disposition and sale.
     (c) Notwithstanding any provision to the contrary contained in this Pledge
Agreement, the Servicer shall not (and shall not permit the REO Asset Owner to)
obtain title to any Related Property as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor under the Loans pledged pursuant to a pledge agreement and thereby be
the beneficial owner of Related Property, have a receiver of rents appointed
with respect to, and shall not otherwise acquire possession of, or take any
other action with respect to, any Related Property if, as a result of any such
action, the REO Asset Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of CERCLA or any comparable state or local
environmental law, unless the Servicer has previously determined in accordance
with the REO Servicing Standard, based on an updated Phase I environmental
assessment report generally prepared in accordance with the ASTM Phase I
Environmental Site Assessment Standard E 1527-05, as may be amended or, with
respect to residential property, a property inspection and title report, that:
     (i) such Related Property is in compliance in all material respects with
applicable environmental laws or, if not, after consultation with an
environmental consultant, that it would

- 42 -



--------------------------------------------------------------------------------



 



be in the best economic interest of the Pledgors and the REO Asset Owner to take
such actions as are necessary to bring such Related Property in compliance
therewith, and
     (ii) there are no circumstances present at such Related Property relating
to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation, or
that, if any such hazardous materials are present for which such action would
reasonably be expected to be required, after consultation with an environmental
consultant, it would be in the best economic interest of the Pledgors and the
REO Asset Owner to take such actions with respect to the affected Related
Property.
In the event that the Phase I or other environmental assessment first obtained
by the Servicer with respect to Related Property indicates that such Related
Property may not be in compliance with applicable environmental laws or that
hazardous materials may be present but does not definitively establish such
fact, the Servicer shall cause such further environmental assessment activities
to be conducted by an independent third-party who regularly conducts such
assessments as the Servicer shall deem prudent to protect the interests of the
Pledgors and the REO Asset Owner. Any such assessments shall be deemed part of
the environmental assessment obtained by the Servicer for purposes of this
Section 37(c).
     38. Refinancings. Notwithstanding anything in this Pledge Agreement to the
contrary, the Secured Obligations of any Series may be Refinanced, in whole or
in part, in each case, without notice to, or the consent of any Pledgor, all
without affecting the Liens provided for herein or the other provisions hereof;
provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed (1) a Joinder Agreement to the
Intercreditor Agreement on behalf of the holders of such Refinancing
indebtedness and a joinder to this Pledge Agreement (to the extent such
indebtedness is intended to be secured hereunder), and (2) in the case of a
successor Collateral Agent appointed in accordance with Section 4.06 of the
Intercreditor Agreement, a supplement to this Pledge Agreement agreeing to and
acknowledging the terms set forth herein. Following any such Refinancing and
execution of such joinder agreements or supplements, each lender, note holder,
administrative agent, collateral agent, trustee, custodian, issuing bank or
other similar creditor or agent party to the Series (or portion thereof)
Refinanced shall be automatically deemed to be a Secured Party for all purposes
hereof.
     39. Indemnification and Expenses.
     (a) The Collateral Agent shall not in any way be responsible for the
performance or discharge of, and the Collateral Agent does not hereby undertake
to perform or discharge, any obligation, duty, responsibility, or liability of
any Pledgor in connection with the Pledged Collateral or otherwise. The Pledgors
(other than the SN Note Obligors with respect to the Note Obligations, but
without limiting the obligation of any SN Note Obligor to provide the indemnity,
pay and reimburse costs and expenses and hold harmless as required hereby with
respect to the SN Intercompany Notes Obligations), jointly and severally, agree
(i) to indemnify the Collateral Agent and any Secured Party (other than the
Initial Borrower) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Collateral Agent or such Secured Party in any way relating
to or arising out of the Pledge Agreement, any other Secured Credit Document,
the Intercreditor Agreement, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Collateral Agent under or in connection with any
of the foregoing, (ii) to pay or reimburse the Collateral Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of, and any amendment,
supplement or modification to, this Pledge Agreement, any other

- 43 -



--------------------------------------------------------------------------------



 



Secured Credit Documents, the Intercreditor Agreement and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, together
with the reasonable fees and disbursements of counsel to the Collateral Agent,
(iii) to pay or reimburse the Collateral Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Pledge Agreement or any other Secured Credit Document or the Intercreditor
Agreement, including, without limitation, the fees and disbursements of counsel
to the Collateral Agent (including reasonable allocated costs of in-house legal
counsel of Collateral Agent), (iv) on demand, to pay, indemnify, and hold the
Collateral Agent harmless from, any and all recording and filing fees payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Pledge
Agreement, any other Secured Credit Documents, the Intercreditor Agreement, or
any document related thereto, and (v) to pay, indemnify, and hold the Collateral
Agent and its affiliates, employees, officers and directors harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever to the extent arising from third party claims with respect to
the execution, delivery, enforcement, performance and administration of this
Pledge Agreement, any other Secured Credit Document, the Intercreditor
Agreement, or any other documents related thereto; provided, however, that no
Pledgor shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from the gross negligence or
willful misconduct of the Collateral Agent or such Secured Party, as determined
by a court of competent jurisdiction pursuant to a final, non-appealable order.
The agreements in this Section 39(a) shall survive the termination of this
Pledge Agreement, the other Secured Credit Documents, the Intercreditor
Agreement and payment in full of the Credit Agreement Obligations, the Note
Obligations, the Senior Secured Notes, and all other amounts payable hereunder
or under any of the other Secured Credit Documents and the Intercreditor
Agreement.
     (b) Each Lender and each Directing Holder agrees to indemnify the
Collateral Agent, in its capacity as such, and its Affiliates (to the extent not
reimbursed by the Pledgors and without limiting the obligation of the Pledgors
to do so), ratably according to the outstanding amount of the Secured
Obligations owing to the Lenders and the Directing Holders on the date on which
indemnification is sought under this Section 39(b), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation following the Discharge of the Secured Obligations
or the termination of this Pledge Agreement) be imposed on, incurred by or
asserted against the Collateral Agent in any way relating to or arising out of
this Pledge Agreement, any other First Lien Security Documents or the Pledge and
Assignment or any action taken or omitted by the Collateral Agent under or in
connection with any of the foregoing; provided that no Lender or Directing
Holder shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from the gross negligence or
willful misconduct of the Collateral Agent, as determined by a court of
competent jurisdiction in a final, non-appealable order. The agreements in this
Section 39(b) shall survive the termination of this Pledge Agreement and the
repayment of the Secured Obligations.
     (c) A Holder may constitute a portion of the Required Creditors for
purposes of pursuing a remedy (or directing the Collateral Agent) with respect
to this Pledge Agreement or any other First Lien Security Document (whether such
Holder pursues such remedy (or gives such direction) directly, to the extent
permitted, or indirectly by instructing the Trustee) only if such Holder first
offers to the Collateral Agent and, if requested by the Collateral Agent, agrees
to be a “Directing Holder” for the purposes of Section 39(b) and the other
provisions of this Pledge Agreement. A Holder so agreeing shall be a “Directing
Holder” for purposes of Section 39(b).

- 44 -



--------------------------------------------------------------------------------



 



     (d) The Collateral Agent may refuse to follow any direction that conflicts
with law or this Pledge Agreement that the Collateral Agent determines may be
prejudicial to the rights of other Secured Parties or that may involve the
Collateral Agent in personal liability.
     40. Appointment and Authority. The Initial Borrower hereby irrevocably
appoints Wachovia Bank, National Association, to act on its behalf as the
Collateral Agent hereunder and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof, including for purposes of acquiring,
holding and enforcing any and all Liens on the Specified Collateral granted by
any SN Note Obligor to secure any of the SN Intercompany Notes Obligations,
together with such powers and discretion as are reasonably incidental thereto,
provided, however, that in no event shall the Collateral Agent be required to
take any such action (except to the extent set forth in the Intercreditor
Agreement or for purposes of acquiring and holding any and all Liens on the
Specified Collateral granted by any SN Note Obligor to secure any of the SN
Intercompany Notes Obligations), and any such action taken by the Collateral
Agent shall be subject to the Intercreditor Agreement (including, without
limitation, Sections 5.12 and 5.13 thereof).
[Remainder of Page Intentionally Left Blank]

- 45 -



--------------------------------------------------------------------------------



 



COMPOSITE VERSION:
reflects all amendments through November 5, 2009
     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Pledge Agreement to be duly executed and delivered as of the date first
above written.

          PLEDGORS CAPITALSOURCE INC.,
a Delaware corporation
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CAPITALSOURCE TRS LLC,
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CSE MORTGAGE LLC,
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CAPITALSOURCE SF TRS LLC
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



           
CAPITALSOURCE CF LLC
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CAPITALSOURCE FINANCE II LLC
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CAPITALSOURCE INTERNATIONAL
INC.
a Delaware corporation
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CSE CHR HOLDINGS LLC
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON           Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CSE CHR HOLDCO LLC
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer        CS FUNDING IX DEPOSITOR LLC
a Delaware limited liability company
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

     Accepted and agreed to as of the date first above written.

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
        By:   /S/ RAJ SHAH         Name:   Raj Shah        Title:   Managing
Director     

 